 
Exhibit 10.6






LOAN AND SECURITY AGREEMENT
 


 
THIS LOAN AND SECURITY AGREEMENT, dated as of August 22, 2006, is entered into
by and between Gener8Xion Entertainment, Inc., a Delaware corporation (“GNXE”),
One Night With The King, Inc., a California corporation (“ONWK”; ONWK, together
with GNXE, collectively, “Borrowers”), Windfall Financial LLC, a Delaware
limited liability company (“Lender”), and Hope, Direction and Encouragement
Ministries, Inc., a Louisiana corporation (“HDEM”).
 
WITNESSETH:
 
WHEREAS, Lender has agreed to make loans to Borrowers in an aggregate principal
amount of Six Million Dollars ($6,000,000.00) (the “P&A Commitment”), plus an
“Additional P&A Commitment” (as defined herein) on the terms and conditions set
forth in this Agreement, to be used by Borrowers for the sole purpose of paying
(i) the cost of the release prints, advertising and promotion for the
distribution of the motion picture presently referred to as “One Night with the
King ” (the “Film”) in the Territory (as defined herein), (ii) customary
marketing, releasing and distribution and sub-distribution costs approved by
Lender (including, without limitation, marketing and media consultants,
trailers, key-art, publicity firms, shipping and deliverable elements, costs and
talent publicity services), and (iii) a Five Percent arrangement and advisory
fee (the “Arrangement and Advisory Fee”) in the amount of Three Hundred Thousand
Dollars ($300,000.00) and, in the event that Lender makes the Additional P&A
Commitment, an additional fee of One Hundred Twenty-Five Thousand Dollars
($125,000), each payable to Richard Kiratsoulis, a.k.a. Crown Financial
Management, and Peter Lopez, Esq.; and
 
WHEREAS, pursuant to that certain Consolidation Agreement, dated June 20, 2006,
as amended, by and between Trinity Christian Center of Santa Ana, Inc., a church
and California non-profit religious corporation doing business as Trinity
Broadcasting Network (“TBN”) and Hope, Direction and Encouragement Ministries,
Inc., a Louisiana corporation (“HDEM”), attached hereto as Exhibit A, TBN agreed
to fund the production costs of the Film at a budget of Eight Million Dollars
($8,000,000.00) and the parties agreed that TBN would retain exclusive worldwide
Christian television broadcast distribution rights in the Film and the Episodes
in perpetuity; and
 
WHEREAS, pursuant to that certain Production and Distribution Agreement, dated
January 8, 2004, by and between GNXE and HDEM, attached hereto as Exhibit B,
HDEM has licensed to GNXE worldwide distribution rights in the Film and the
Episodes in perpetuity;
 
WHEREAS, pursuant to that certain Worldwide Distribution Agreement, dated
February 1, 2004, by and between HDEM and GNXE, attached hereto as Exhibit C,
HDEM has licensed to GNXE worldwide distribution rights in the Film in any and
all languages, by all pay and free television and home video usages (with the
exception of Christian Television) in perpetuity; and
 
WHEREAS, pursuant to that certain Subdistribution Agreement for the Theatrical
Release of “One Night With The King,” dated July 20, 2006, by and among GNXE,
Rocky Mountain Pictures, Inc., a Utah corporation (“Subdistributor”), Ron
Rodgers and Randy Slaughter, Subdistributor has agreed to provide domestic
theatrical distribution services for the Film;
 

 
1

--------------------------------------------------------------------------------

 



 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, Borrowers and Lender hereby agree as follows:
 
SECTION 1. CERTAIN DEFINITIONS
 
1.1 Defined Terms. All terms defined in this Agreement shall have the defined
meanings when used herein or in any agreement, note, certificate, report, or
other document made or delivered pursuant to this Agreement, unless otherwise
defined or the context otherwise requires. The following terms shall have the
following meanings:
 
“Additional Distribution Agreements” means Distribution Agreements other than
the Existing Distribution Agreements and subject to Lender’s lien hereunder,
that at all times meet all of the following criteria, as determined by Lender in
its sole discretion:
 
(a) Lender has received a copy of the Distribution Agreement and an original
Notice of Irrevocable Authority and Direction to Pay, substantially in the form
attached hereto as Exhibit L, which has been duly executed and delivered by each
party thereto (other than Lender);
 
(b) the Distribution Agreement complies with all of Borrowers’ representations,
warranties and covenants under this Agreement with respect to Distribution
Agreements; and
 
(c) the Distributor is not subject to any insolvency proceedings under state or
federal law.
 
“Additional Distributor(s)” shall mean each Distributor that enters into an
Additional Distribution Agreement.
 
“Additional P&A Commitment” shall have the meaning set forth in Section 2.1.1
hereof.
 
“Additional P&A Commitment Secured Promissory Note” shall have the meaning set
forth in Section 2.1.1 hereof.
 
“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
and any other Person who or which, directly or indirectly, has an equity
interest in excess of twenty percent (20%) in such Person, or is a director,
officer or employee of such Person.
 
“Agreement” shall mean this Loan and Security Agreement as originally executed
and as the same may hereafter from time to time be amended, supplemented,
modified, extended, renewed or replaced.
 

 
2

--------------------------------------------------------------------------------

 



 
“Approved Budget” shall mean the preliminary budget for the distribution
expenses of the Film in the Territory, attached hereto as Schedule 1.
 
“Approved Distribution Plan” shall mean the preliminary approved distribution
plan for the distribution of the Film in the Territory, attached hereto as
Schedule 2.
 
“Arrangement and Advisory Fee” shall have the meaning set forth in Section 6.5
hereof.
 
“Base Rate” shall mean, for any day, a rate per annum equal to the Prime Rate in
effect on such day. Any change in the Base Rate due to a change in the Prime
Rate shall be effective on the effective date of such change in the Prime Rate.
 
“Borrowing Certificate” shall mean the certificate of Borrowers, substantially
in the form attached hereto as Exhibit D.
 
“Business Day” shall mean any day on which banks are open for business in
Delaware.
 
“Cash” shall mean demand deposits with Lender, certificates of deposit with
Lender and such Cash Equivalents as Lender may from time to time approve.
 
“Cash Equivalents” shall mean (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within thirty (30) days from the date of acquisition thereof,
(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within thirty (30) days from the date of acquisition thereof
and, at the time of acquisition, having the highest rating obtainable from
either Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (c)
commercial paper maturing no more than thirty (30) days from the date of
acquisition thereof and, at the time of acquisition, having a rating of A-l or
higher from Standard & Poor’s Corporation or P-l or higher from Moody’s
Investor’s Service, Inc., and (d) certificates of deposit or bankers’
acceptances maturing within thirty (30) days from the date of acquisition
thereof issued by a bank reasonably acceptable to Lender.
 
“Chain-of-Title Documents” shall mean the documents set forth on Schedule 3
hereto.
 
“Christian Television” shall mean broadcast and cable television which airs
predominantly Christian-based programming such as the Trinity Broadcasting
Network and other similar faith based networks.
 
“Closing Date” shall mean the date of this Agreement.
 
“Collateral” shall have the meaning set forth in Section 5.1 hereof.
 

 
3

--------------------------------------------------------------------------------

 



 
“Collection Account” shall mean account number ___________, established under
the names of the parties which shall include the name “Gener8Xion
Entertainment,” reference “___________,” through Escrow Agent and into which all
Gross Receipts from the exploitation of the Film (and/or any ancillary rights
thereto) in the Territory shall be remitted.
 
“Copyright Mortgages and Assignments” shall mean the Copyright Mortgage and
Assignment with respect to the Film from HDEM in favor of Lender, substantially
in the form attached hereto as Exhibit E, the Copyright Mortgage and Assignment
with respect to the Episodes from HDEM in favor of Lender, substantially in the
form attached hereto as Exhibit F, the Copyright Mortgage and Assignment with
respect to the Film from GNXE in favor of Lender, substantially in the form
attached hereto as Exhibit G, the Copyright Mortgage and Assignment with respect
to the Episodes from GNXE in favor of Lender, substantially in the form attached
hereto as Exhibit H, the Copyright Mortgage and Assignment with respect to the
Film from ONWK in favor of Lender, substantially in the form attached hereto as
Exhibit I, and the Copyright Mortgage and Assignment with respect to the
Episodes from ONWK in favor of Lender, substantially in the form attached hereto
as Exhibit J.
 
“DBO” shall have the meaning set forth in Section 2.1.1 hereof.
 
“Delivery” to any Existing Distributor or Additional Distributor shall have the
meaning set forth in the applicable Distribution Agreement, or the applicable
Notice of Irrevocable Authority and Direction to Pay.
 
“Delivery Date” shall mean with respect to any Existing Distributors and any
Additional Distributors, the date set forth as the “delivery date” (if any) in
the applicable Notice of Irrevocable Authority and Direction to Pay.
 
“Disbursement Account” shall mean account number ___________, established under
the names of the parties which shall include the name “Gener8Xion
Entertainment,” reference “___________,” established by the parties pursuant to
Section 2.6 hereof, through Escrow Agent, and into which all Loan Proceeds shall
be deposited and remitted to third parties pursuant to the instructions of the
Borrowers as approved by two P&A Designees.
 
“Distribution Agreement” shall mean an agreement between Borrowers and a
Distributor, or between a Distributor and a sub-distributor, solely with respect
to the Territory or any part thereof, now or hereafter entered into, pursuant to
which the Distributor has been granted, sold, conveyed, licensed, sub-licensed,
leased, sub-leased, or otherwise transferred rights with respect to the
distribution, sub-distribution, sale, rental, lease, sub-lease, licensing,
sub-licensing, exhibition, telecast, broadcast, transmission (including, without
limitation, by way of satellite or cable) or other use, exploitation or
disposition of the Film or any elements thereof (including, but not limited to,
all music and musical compositions; negatives; soundtracks; and Literary
Property) and/or the copyright in any of the foregoing or any part thereof in
any media existing now or in the future, specified therein (including, without
limitation, motion picture, television, “home video” and all other audio-visual
device rights, merchandising and commercial tie-ups, soundtrack album, music
publishing, novelization and publishing rights, trailer rights, and all other
allied, incidental, ancillary, and subsidiary rights), and any permitted
amendments, modifications and supplements thereto.
 

 
4

--------------------------------------------------------------------------------

 



 
“Distributor” shall mean a Person that regularly engages in the business of
distributing, sub-distributing and/or otherwise exploiting feature length motion
pictures and/or ancillary rights with respect thereto, and therefore shall
include any sub-distributors.
 
“Dollars” or “$” shall mean the lawful currency of the United States of America.
 
“Dollar Amount of P&A Loan Commitment” shall mean the aggregate of the P&A
Commitment and the Additional P&A Commitment.
 
“Episodes” shall mean thirteen (13) episodes, 28:30 minutes in length, comprised
of Mr. Tenney teaching from the book of Esther on location during the filming of
the Film.
 
“Escrow Agent” shall mean Wells Fargo Bank.
 
“Escrow Agreement - Collection Account” shall have the meaning set forth in
Section 2.5 hereof.
 
“Escrow Agreement - Disbursement Account” shall have the meaning set forth in
Section 2.6 hereof.
 
“Event of Default” shall mean any of the events specified in Section 9 hereof.
 
“Excluded Property” shall have the meaning, if any, set forth in Section 5.2
hereof.
 
“Existing Distribution Agreements” shall mean any Distribution Agreement in
existence as of the date of this Agreement, including, without limitation the
Production and Distribution Agreement, the Worldwide Distribution Agreement, the
Fox Agreement and the Sub-Distribution Agreement.
 
“Existing Distributors” shall mean any of the Distributors who are parties to
the Existing Distribution Agreements.
 
“Film” shall have the meaning first set forth in the first WHEREAS clause of
this Agreement.
 
“Fox” shall mean Twentieth Century Fox Home Entertainment LLC.
 
“Fox Agreement” shall mean that certain Home Video Rights Acquisition Agreement
by and between Fox and Borrowers, dated July 14, 2005, as amended by that
certain First Amendment dated August 7, 2006.
 
“GNXE” shall mean Gener8Xion Entertainment, Inc.
 
“Governmental Regulation” shall mean any (i) United States Federal, state or
foreign law or regulation (including, without limitation, Regulation D); and
(ii) the adoption, issuance, administration or making of any interpretation,
application, directive, rule, order or request, or under any United States,
Federal, state or any foreign law or regulation (whether or not having the force
of law) by any court or by any governmental, central banking, monetary or taxing
authority charged with the interpretation or administration of such law or
regulation.
 

 
5

--------------------------------------------------------------------------------

 



 
“Gross Receipts” shall mean any and all monies prior to any deduction or offset
(with the exception of the international sales agent fee and any other
Distributor’s or sales agent’s fees which pursuant to the Distribution
Agreements as approved by two P&A Designees shall be deducted by the Distributor
or sales agent prior to deposit of the gross receipts into the Collection
Account) paid or payable to Borrowers, derived from the production, distribution
and/or exploitation of the Film or the Episodes (and/or any ancillary rights
thereto) in the Territory.
 
“Indebtedness” for any Person shall mean all obligations, contingent and
otherwise, which in accordance with generally accepted accounting principles
should be classified upon the obligor’s balance sheet as liabilities for such
Person, but in any event including liabilities secured by any Lien upon property
owned or acquired by such obligor, whether or not the liability secured thereby
shall have been assumed, obligations under leases required to be capitalized on
the lessee’s balance sheet under generally accepted accounting principles and
all guarantees, endorsements and other contingent obligations in respect of
indebtedness of others whether or not reflected on the balance sheet of the
obligor.
 
“Individual Investor Agreements” shall mean, collectively, that certain
Post-Production Financing Agreement for the Film “One Night With The King” by
and between ONWK and Richard Scrushy, dated September 21, 2005, as amended by
that certain Addendum to Post-Production Agreement for the Film “One Night With
The King,” as further amended by that certain Non-Injunctive Relief Supplement
to Post-Production Financing Agreement Re “One Night With The King,” dated
August 8, 2006; and that certain One Night With The King Investment Agreement by
and between ONWK, GNXE and Denise Hopkins, dated March 1, 2006, as amended by
that certain Non-Injunctive Relief Supplement to One Night With The King
Investment Agreement, dated August 18, 2006, as further amended by that certain
One Night With The King, Inc. Amendment to Investment Agreement, dated August
18, 2006.
 
“Individual Investors” shall mean Richard Scrushy and Denise Hopkins.
 
“Instruments” shall have the meaning set forth in Section 5.1.16 hereof.
 
“Interest Accrual Date” shall have the meaning set forth in Section 2.1.2.
 
“Interest Deficit” shall have the meaning set forth in Section 2.9 hereof.
 
“Interest Rate” shall mean the Base Rate plus three percent (3%) until such time
as the Interest Rate is adjusted pursuant to Section 2.1.2 hereof.
 
“Laboratory” shall mean any laboratory or laboratories approved by Lender which
have entered into a Laboratory Agreement.
 
“Laboratory Access Letters(s)” shall mean and include the Laboratory Access
Letter(s) to be entered into with each laboratory, substantially in the form
attached hereto as Exhibit K.
 

 
6

--------------------------------------------------------------------------------

 



 
“Lender” shall mean Windfall Financial LLC and each of its successors and
assigns.
 
“Liens” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or other obligation, including, without limitation,
any conditional sale or other title retention agreement, the interest of a
lessor under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction, naming the owner
of the asset to which such Lien relates as debtor.
 
“Literary Property” shall have the meaning specified in Section 5.1.2 hereof.
 
“Loan” and “Loans” shall have the meaning set forth in Section 2.1 hereof.
 
“Loan Documents” shall mean and include this Agreement, the Escrow Agreement -
Collection Account, the Escrow Agreement - Disbursement Account, the Laboratory
Access Letter(s), the Copyright Mortgage and Assignments, the Chain-of-Title
Documents, the P&A Subordination Agreement, the Notices of Irrevocable Authority
and Direction to Pay, the Power of Sale, and any amendments, supplements,
modifications, extensions, renewals and replacements to any such documents
together with all exhibits, attachments, certificates and other documents
related thereto or entered into in connection therewith.
 
“Margin Stock” shall have the meaning assigned thereto in Regulation U of the
Federal Reserve Board.
 
“Maturity Date” shall have the meaning set forth in Section 2.3 hereof.
 
“Notes” shall mean the Second Promissory Note and the Additional P&A Commitment
Secured Promissory Note.
 
“Notice of Irrevocable Authority and Direction to Pay” shall mean a Notice of
Irrevocable Authority and Direction to Pay, substantially in the form attached
hereto as Exhibit L (or in such other form as is approved by Lender), executed,
in each case, by Borrowers and the respective Distributor who are parties to the
Existing Distribution Agreements or Additional Distribution Agreements, as
applicable.
 
“Notice to Insurer” shall mean that certain Notice to Insurer of even date
herewith from Borrowers and Lender, substantially in the form of Exhibit M
attached hereto.
 
“Obligations” shall mean all of Borrowers’ obligations under this Agreement,
including the due and punctual payment of all of the Loans outstanding from time
to time, interest accrued thereon, all reasonable costs and attorneys’ fees and
all other Indebtedness, liabilities and obligations of Borrowers hereunder,
under any other Loan Document and any amendments, supplements, modifications,
extensions, renewals and replacements thereof and with regard to any other
transactions whatsoever arising out of this Agreement between Lender and
Borrowers, and the performance of all representations, warranties, agreements,
covenants and other obligations of Borrowers hereunder and under any other Loan
Document.
 

 
7

--------------------------------------------------------------------------------

 



 
“P&A Commitment” shall have the meaning set forth in the first WHEREAS clause of
this Agreement.
 
“P&A Designees” shall mean Richard Kiratsoulis (or his successor, appointed by
Lender in Lender’s sole discretion) and Matthew Crouch who shall serve as
advisors to the parties pursuant to Section 2.12. In the event of a disagreement
between the two P&A Designees, then “P&A Designees” shall also include Peter
Lopez, Esq. 
 
“P&A Subordination Agreement” shall mean that certain P&A Subordination
Agreement, of even date herewith, among, Lender, Borrowers, TBN, HDEM and the
Individual Investors, in the form attached hereto as Exhibit N.
 
“Permitted Encumbrances” shall mean (i) the rights of Lender under this
Agreement, the other Loan Documents, the TBN Agreement, the Individual Investor
Agreements, and (ii) the rights granted to the Existing Distributors and
Additional Distributors under the Existing Distribution Agreements and
Additional Distribution Agreements, respectively (including, without limitation,
Liens granted thereunder), and (iii) statutory liens of landlords, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, in each case
incurred in the ordinary course of business for amounts not yet overdue; liens
incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, leases, and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof; and liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods.
 
“Person” shall mean any natural person, corporation, partnership, limited
liability company, joint venture, association, trust or unincorporated
organization or any other entity, or a nation, state, government entity or any
agency or political subdivision thereof.
 
“Physical Properties” shall have the meaning set forth in Section 5.1.3 hereof.
 
“Power of Sale” shall mean that certain Power of Sale of even date herewith to
be delivered by Borrowers, substantially in the form of Exhibit W attached
hereto.
 
“Prime Rate” shall mean the rate of interest quoted in The Wall Street Journal,
Money Rates Section as the Prime Rate (currently defined as the base rate on
corporate loans posted by at least seventy five percent (75%) of the nation’s
thirty (30) largest banks), as in effect from time to time or, in the event that
such quotation ceases to be available, the rate of interest quoted by the Escrow
Agent at its “Prime Rate” or “Base Rate” for corporate loans. The Prime Rate is
a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.
 

 
8

--------------------------------------------------------------------------------

 



 
“Production and Distribution Agreement” shall mean that certain Production and
Distribution Agreement, dated January 8, 2004, by and between HDEM and GNXE,
attached hereto as Exhibit B.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time.
 
“Regulatory Change” shall mean, with respect to Lender, any change on or after
the date hereof in any Governmental Regulations, including the introduction of
any new Governmental Regulation or the rescission of any existing Governmental
Regulation, such as, for example, but not limited to (i) a change in the basis
of taxation of payments to Lender of the principal of or interest or any other
amounts payable hereunder (except for changes in the rate of tax on, or
determined by reference to, the net income or profits of Lender imposed by the
jurisdiction in which its principal office is located) or (ii) a change in
official reserve or capital adequacy requirements applicable to Lender.
 
“Repayment Amount” shall have the meaning set forth in Section 2.3.
 
“ROI Interest Accrual Date” shall have the meaning set forth in Section 2.1.2.
 
“ROI Theatrical Bumps” shall have the meaning set forth in Section 2.4 hereof.
 
“Russian Distribution Agreement” shall have the meaning set forth in Section
2.11 hereof.
 
“Secured Promissory Note” shall have the meaning set forth in Section 2.1
hereof.
 
“Subdistributor” shall mean Rocky Mountain Pictures, Inc., a Utah corporation.
 
“Subdistribution Agreement” shall mean that certain Subdistribution Agreement,
dated July 20, 2006, by and between GNXE, Subdistributor, Ron Rodgers and Randy
Slaughter.
 
“Subsidiary” shall have the meaning set forth in Section 5.1.9 hereof.
 
“TBN” shall mean Trinity Christian Center of Santa Ana, Inc., a church and
California non-profit religious corporation doing business as Trinity
Broadcasting Network.
 
“TBN Agreement” shall mean that certain Consolidation Agreement, dated June 20,
2006, by and between TBN and HDEM, attached hereto as Exhibit A.
 
“Territory” shall mean the world.
 
“Worldwide Distribution Agreement” shall mean that certain Worldwide
Distribution Agreement, dated February 1, 2004, by and between HDEM and GNXE,
attached hereto as Exhibit C.
 
1.2 Approval. The word “approval” as used herein with reference to an approval
right granted to Lender shall mean that Lender shall have the right, in Lender’s
sole discretion, to approve or to withhold approval of the subject matter with
respect to which the approval is required, provided that Lender agrees that it
will exercise its approval rights in a diligent and timely manner reasonably and
in good faith.
 

 
9

--------------------------------------------------------------------------------

 



 
1.3 Accounting Terms. All accounting terms not specifically defined herein, and
each accounting term partly defined herein to the extent not fully defined,
shall be construed in accordance with generally accepted accounting principles
consistently applied.
 
SECTION 2. AMOUNT AND TERMS OF LOAN
 
2.1 Commitment to Lend. Subject to the terms and conditions of this Agreement,
Lender hereby agrees to make a loan equal to the P&A Commitment to Borrowers,
such loan shall be secured by a promissory note in substantially the form
attached hereto as Exhibit U (the “Secured Promissory Note”), and, if the
conditions thereto specified herein are met, in the amount of the Additional P&A
Commitment (each of which is herein sometimes called a “Loan” and all of which
are herein sometimes collectively called either “Loan” or “Loans” and in the
aggregate herein sometimes called “Dollar Amount of P&A Commitment”). Subject to
and upon fulfillment of the conditions set forth in Section 3 hereof, which
shall be applicable to each Loan, the Loan made pursuant to the Additional P&A
Commitment shall be made upon written or faxed notice from Borrowers to Lender,
specifying the date and amount of such Loan, which notice shall be substantially
in the form of the Borrowing Certificate. Each Borrowing Certificate shall
specify (i) the requested date of the proposed Loan, and (ii) the aggregate
principal amount of the proposed Loan. Any Loan made hereunder and subsequently
repaid or prepaid may not be re-borrowed.
 
2.1.1 Additional P&A Commitment. In the event the Film shall gross Twelve
Million Five Hundred Thousand Dollars ($12,500,000) or more of domestic
theatrical box office as reported by Daily Variety (“DBO”) in its initial
domestic theatrical release weekend, then Lender will, upon written request by
Borrowers received within two (2) Business Days of the reporting of such DBO,
finance an Additional P&A Commitment of Two Million Five Hundred Thousand
Dollars ($2,500,000) (the “Additional P&A Commitment”), such loan shall be
secured by a promissory note in substantially the form attached hereto as
Exhibit V (the “Additional P&A Commitment Secured Promissory Note”), under the
same terms and conditions as the P&A Commitment. In the event the Film shall
gross less than Twelve Million Five Hundred Thousand Dollars ($12,500,000) of
DBO in its initial domestic theatrical release weekend, then Lender may in its
sole and absolute discretion, upon written request by Borrowers received within
two (2) Business Days of the reporting of such DBO, finance an Additional P&A
Commitment of an amount less than Two Million Five Hundred Thousand Dollars
($2,500,000), under the same terms and conditions as the P&A Commitment.
 
2.1.2 Rate of Interest on the Loans and ROI Theatrical Bumps. The Repayment
Amount shall bear interest on the unpaid portion thereof from the date (the
“Interest Accrual Date”) which is nine months from the date of the funding of
the initial Loan hereunder and the ROI Theatrical Bumps shall each bear interest
on the unpaid amount thereof from the later of the date such obligations arise
or the Interest Accrual Date (the “ROI Interest Accrual Date”) (i.e., for the
sake of clarity, interest shall begin accruing on the first day following the
Interest Accrual Date or ROI Interest Accrual Date, as applicable), at the
Interest Rate; provided, however, that upon the first anniversary of the
Interest Accrual Date, such Interest Rate shall increase to the Base Rate plus
four percent (4%), and that upon the second anniversary of the Interest Accrual
Date, such Interest Rate shall increase to the Base Rate plus five percent (5%),
and that the Interest Rate shall continue to increase by one percent (1%) on
each anniversary of the Interest Accrual Date, until such time as the Repayment
Amount, any ROI Theatrical Bumps and all Obligations are repaid. However, in no
event, shall the Interest Rate exceed the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the laws applicable to Lender which are presently in effect or,
to the extent allowed by law, under such applicable laws which may hereafter be
in effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
 

 
10

--------------------------------------------------------------------------------

 



 
2.1.2.1 Withholding Gross Up. Lender’s agreement to lend funds to Borrowers at
the Interest Rate and on the terms specified herein is based upon the
understanding that all payments of interest will be made on the basis that they
will receive, net of any tax or withholding obligations which may otherwise
exist, at Lender’s office set forth in Section 11.5 hereof, the full amount of
interest and fees set forth herein. In the event that Borrowers are obligated to
withhold such sum, Borrowers shall pay to Lender, such additional sums as are
necessary in order to result in Lender receiving the amount of fees and interest
equal to that provided for in this Agreement. Borrowers shall indemnify and hold
Lender harmless against, and shall reimburse Lender, upon demand, for any taxes,
interest or penalties that may become payable by Lender as a result of any
failure by Borrowers to pay the same when due.
 
2.2 Computation of Interest and Fees. All computations of interest and fees made
or called for hereunder shall be calculated on the basis of a three hundred
sixty (360) day year the actual number of days elapsed. In computing interest on
any Loan, the date of the making of the Loan or the first day of an interest
period, as the case may be, shall be included and the date of payment or the
expiration date of an Interest Period, as the case may be, shall be excluded;
provided, however, that if a Loan is repaid on the Interest Accrual Date, one
(1) day’s interest shall be paid on that Loan.
 
2.3 Repayment of Loans. In consideration of Lender’s agreement to provide the
P&A Commitment and the Additional P&A Commitment, Borrowers shall pay to the
Collection Account, for the benefit of Lender, on or before the earlier of the
earliest dates when such amounts are available to be repaid out of the Gross
Receipts of the Film in all media in the Territory in accordance with the Escrow
Agreement - Collection Account as set forth in Section 2.5 hereof, but in any
event no later than the date which is the earlier of (x) five (5) years after
the initial theatrical release of the Film in the Territory, or (y) December 31,
2011 (the date when such Loan is required to be paid shall be the “Maturity
Date”):
 
(i) accrued interest at the Interest Rate on the Repayment Amount of each Loan
and ROI Theatrical Bump still outstanding;
 
(ii) 120% of the total principal amount of all of the Loans actually funded by
Lender into the Disbursement Account, including the P&A Commitment and any
Additional P&A Commitment (“Repayment Amount”); and
 
(iii) any ROI Theatrical Bumps payable to Lender.
 

 
11

--------------------------------------------------------------------------------

 



 
2.4 ROI Theatrical Bumps. In the event the Film reaches certain defined DBO
targets, Borrower will pay Lender, as additional interest on the Loans, ROI
Theatrical Bumps in the amounts calculated at the DBO level commencing at Sixty
Million Dollars ($60,000,000) and thereafter set forth as follows:
 
DBO
 
ROI Theatrical Bumps
 
Cumulative
ROI Theatrical Bumps
 
$60,000,000
 
$150,000
 
$150,000
$70,000,000
 
$200,000
 
$350,000
$80,000,000
 
$250,000
 
$600,000
$90,000,000
 
$300,000
 
$900,000



 
For example, in the event that DBO performance for the Film grosses Eighty
Million Dollars ($80,000,000), Lender, upon giving notice to Borrowers, will be
entitled to receive an additional sum of Six Hundred Thousand Dollars ($600,000)
for financing the print and advertising costs of the Film to be paid on the same
terms as the Repayment Amount.
 
2.5 Escrow Agreement - Collection Account. Borrowers and Lender shall enter into
an escrow agreement (“Escrow Agreement - Collection Account”) substantially in
the form attached hereto as Exhibit O, and TBN, Fox, Subdistributor, HDEM and
Borrowers shall each enter into a Notice of Irrevocable Authority and Direction
to Pay with Lender pursuant to which 100% of the Gross Receipts derived from the
exploitation of the Film in all media in the Territory (including but not
limited to any, theatrical, non-theatrical, free or pay television, home video
and video on demand receipts and international presales and overages) from the
first dollar (net of any adjustments actually made by the Distributors with
theaters and other licensees) actually paid by Distributors, or their licensees,
shall be paid by Distributors into the Collection Account managed by the Escrow
Agent, until such time as the Escrow Agreement - Collection Account provides for
such monies to be paid to a new collection account or the Escrow Agent receives
unanimous and consistent written instructions to the contrary. Borrowers shall
cause each of the Existing Distributors and each party to any Additional
Distribution Agreements of the Film in the Territory and any other Person which
has the right to exploit the Film or any part thereof in the Territory, to pay
all amounts otherwise payable to Borrowers to the Escrow Agent. The Escrow Agent
shall collect and pay such sums and remit them as follows: (i) first, to the
Escrow Agent for the payment of the Escrow Agent’s fees, (ii) second, to Lender
in the amount of all accrued interest at the Interest Rate on the Repayment
Amount of each Loan still outstanding on the Interest Accrual Date, (iii) third,
to the Lender until such time as the Repayment Amount of each Loan actually
funded by Lender has been repaid in full, (iv) fourth, to the various
subordinated lenders pursuant to the P&A Subordination Agreement, until such
time as an ROI Theatrical Bump becomes due and payable to Lender, (v) fifth, to
Lender in the amount of all accrued interest at the Interest Rate on ROI
Theatrical Bumps payable to Lender still outstanding on the ROI Interest Accrual
Date, (vi) sixth, to Lender until such time as the ROI Theatrical Bumps, if any,
payable to Lender are paid in full, and (vii) seventh, to the various
subordinated lenders pursuant to the P&A Subordination Agreement. Promptly
following the execution and delivery of this Agreement and any Borrowing
Certificates, and in any event no later than the date that each Loan is made
pursuant to this Agreement, Lender and Borrowers shall execute and deliver to
the Escrow Agent, a notice setting forth the exact total Repayment Amount of
each Loan, provided that failure to deliver any such notice shall not in any way
derogate from Borrowers’ Loan repayment obligations and other Obligations
hereunder.
 

 
12

--------------------------------------------------------------------------------

 



 
2.5.1 Escrow Agent Reporting. Escrow Agent shall provide Lender and Borrowers
with periodic reports of payments received and shall immediately notify
Borrowers upon receipt of the total amount of all of Borrower’s Obligations, not
including the ROI Theatrical Bumps and any interest accrued thereon, and then
again upon the receipt of the total amount of all of Borrowers’ Obligations,
including the ROI Theatrical Bumps and any interest accrued thereon.
 
2.6 Escrow Agreement - Disbursement Account. Borrowers and Lender shall enter
into an escrow agreement (“Escrow Agreement - Disbursement Account”)
substantially in the form attached hereto as Exhibit P. Pursuant to the Escrow
Agreement - Disbursement Account and the terms and conditions thereof, Lender
shall pay all Loan amounts payable to Borrowers to the Escrow Agent for deposit
in the Disbursement Account. Subject to the terms of this Agreement, the Escrow
Agent shall collect and pay such sums and remit them pursuant to the terms of
the Escrow Agreement - Disbursement Account.
 
2.7 Mandatory Prepayments. Borrowers shall be required to prepay the Loans
without penalty or premium:
 
(i) in an amount equal to all payments, proceeds or other consideration received
by Borrowers on account of any of the Collateral, including, without limitation,
all sums, moneys, royalties, fees, commissions, charges, payments, deposits,
advances, guarantees, income, profit, Gross Receipts and all other proceeds paid
to or derived by or payable to Borrowers on account of the distribution and
exploitation of the Film or on account of any other item of Collateral
including, without limitation, Gross Receipts, deposits and all other proceeds
under the Existing Distribution Agreements and Additional Distribution
Agreements (inclusive, in each case, of all Distributor deposits), it being
agreed that all payments under the Existing Distribution Agreements and
Additional Distribution Agreements shall be paid directly into the Collection
Account, and after payment to Lender pursuant to the Escrow Agreement -
Collection Account, shall be applied to the repayment of the Loans and to
Borrowers’ Obligations in accordance with Section 2.5 hereof; provided, however,
that Lender shall have no obligation to convert any nonmonetary consideration
received by Borrowers or Lender on account of any of the Collateral to Cash or
Cash Equivalents or otherwise to credit any such nonmonetary consideration
against the Obligations provided Lender returns such nonmonetary consideration
to Borrowers; and
 
(ii) as otherwise provided hereunder.
 

 
13

--------------------------------------------------------------------------------

 



 
All prepayments under this Section 2.7 shall be paid directly to the Collection
Account to be applied to the repayment of the Loans and to Borrowers’
Obligations in accordance with Section 2.3 hereof.
 
2.8 Holiday Payments. Subject to Section 2.2 hereof, if any payment to be made
by Borrowers hereunder shall become due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall be included in the computation of interest hereunder.
 
2.9 Interest Adjustments. If the provisions of this Agreement would at any time
otherwise require payment to Lender of an amount of interest in excess of the
maximum amount then permitted by the law applicable to the Loans, such interest
payments to Lender shall be reduced to the extent necessary so as to ensure that
Lender shall not receive interest in excess of such maximum amount. To the
extent that, pursuant to the foregoing sentence, Lender shall receive interest
payments hereunder in an amount less than the amount otherwise provided, such
deficit (the “Interest Deficit”) will cumulate and will be carried forward
(without interest) until the termination of this Agreement. Interest otherwise
payable to Lender hereunder for any subsequent period shall be increased by the
maximum amount of the Interest Deficit that may be so added without causing
Lender to receive interest in excess of the maximum amount then permitted by the
law applicable to the Loans. The amount of the Interest Deficit relating to the
Loans shall be treated as a prepayment penalty and paid in full at the time of
any optional prepayment by Borrowers to Lender of all the outstanding Loans. The
amount of the Interest Deficit relating to the Loans at the time of any complete
payment of the Loans at that time outstanding (other than an optional prepayment
thereof) shall be canceled and not paid (and if previously paid shall be
refunded to Borrowers).
 
2.10 Security Interest. As security for the due and punctual performance of all
of Borrowers’ Obligations, hereunder, under any other Loan Document and any
amendments, supplements, modifications, extensions, renewals and replacements
thereof (including, without limitation, the payment in full of the amounts set
forth in Sections 2.3 (i) through (iii) hereof, Borrowers and HDEM are
concurrently herewith granting to Lender, or causing to be granted to Lender, a
first priority security interest in the Collateral.
 
2.11 Additional Consideration. As additional consideration for providing the P&A
Commitment, Lender shall be granted in perpetuity the licensing and distribution
rights in all media, excluding Christian Television, in the territory of Russia
as defined by the Independent Film and Television Alliance pursuant to the terms
of the Russian Distribution Agreement, the form of which is attached hereto as
Exhibit Q.
 
2.12 P&A Designees. The P&A Designees shall be responsible for the use of
proceeds of the Loans. Two P&A Designees’ written approval shall be required in
order to disburse the proceeds of the Loans from the Disbursement Account.
 

 
14

--------------------------------------------------------------------------------

 



 
2.13 P&A Approvals. P&A Designees shall be entitled to review and approve any
domestic subdistributor, including the terms of any subdistribution agreements,
any marketing organization, and any international sales agent to be appointed by
GNXE, along with the domestic theatrical release, booking and marketing plan.
P&A Designees shall be entitled to review and approve each expenditure from the
disbursement account. Decisions regarding the initial domestic theatrical
release date, the release pattern, marketing, and promotional campaign of the
Film, release plans following initial theatrical release and other substantive
distribution, marketing, and promotional matters will be made mutually following
meaningful good faith consultation between GNXE, Subdistributor, and P&A
Designees. In the event of a disagreement between the foregoing parties, any two
of the P&A Designees acting together will have the binding authority to make
final decisions in all business, distribution, and marketing matters.
 
SECTION 3. CONDITIONS OF LENDING
 
The obligation of Lender to make any Loan hereunder shall be subject to the
following conditions precedent:
 
3.1 Delivery to Lender of Documents. On or prior to the initial Loan hereunder,
Lender shall have received, in form and substance reasonably satisfactory to
Lender and its counsel, all of the following:
 
(a) Duly executed copies of the following agreements together with all
amendments, exhibits, schedules, attachments and supplementary documents
thereto: this Agreement, the Secured Promissory Note, the Additional P&A
Commitment Secured Promissory Note, the Russian Distribution Agreement, the TBN
Agreement, all Notices of Irrevocable Authority and Direction to Pay with
respect to the Existing Distribution Agreements, the P&A Subordination
Agreement, the Escrow Agreement - Collection Account, the Escrow Agreement -
Disbursement Account, the Copyright Mortgage and Assignments, and all other Loan
Documents.
 
(b) Copies of fully executed documentation in form and substance satisfactory to
Lender and Lender’s counsel, including, without limitation, the Chain-of-Title
Documents, evidencing that Borrowers and HDEM own all rights in and to the Film
and its underlying and included properties throughout the world and all rights
in connection therewith that are necessary for Borrowers to perform their
obligations to TBN under the TBN Agreement, to the Existing Distributors and any
Additional Distributors under the Existing Distribution Agreements and any
Additional Distribution Agreements, and, if requested by Lender, evidence
satisfactory to Lender to the effect that all appropriate documents in form and
substance satisfactory to Lender and its counsel evidencing Borrowers’ said
rights and Lender’s security interest in the Collateral, have been duly
submitted to and accepted for recordation by the United States Register of
Copyrights, accompanied by the required fees, or, if not yet submitted, are
ready to be submitted, and, if accompanied by the required fees, will be so
accepted, and that an examination of the records of the Register of Copyrights
reveals no Lien that is or is reasonably likely to be contrary to the rights
granted to Lender hereunder or under any other Loan Document.
 
(c) Uniform Commercial Code financing statements for Delaware and any other
jurisdictions reasonably specified by Lender, evidencing Lender’s security
interest in the Collateral, either ready to be filed with, or bearing filing
marks from, the proper governmental authority, together with evidence
satisfactory to Lender from the proper governmental authorities to the effect
that there is no prior filing in any such jurisdiction with respect to the
Collateral evidencing a prior or superior security interest of any other party
in connection therewith.
 

 
15

--------------------------------------------------------------------------------

 



 
(d) Certified copy of resolutions of the Board of Directors of each Borrowers
and a consent of the shareholders of each Borrowers authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents, as
applicable, as well as all of the transactions contemplated thereby, and such
other documents relating thereto as Lender reasonably may request, and duly
executed certificates, each dated a recent date prior to the date hereof, from
the appropriate authorities in each Borrowers’ jurisdiction of organization and
in each jurisdiction where each Borrowers conducts business confirming that such
Borrowers is an organization in good standing and is duly qualified to conduct
all business activities in each such jurisdiction.
 
(e) True copies of the Certificate of Incorporation of each Borrower together
with a certificate of the date of filing thereof, and the Bylaws of each
Borrowers, certified by the Secretary of such Borrowers, and a Certificate of
Good Standing from the appropriate authority of each jurisdiction in which each
Borrowers is qualified to do business, each dated a recent date prior to the
date hereof.
 
(f) Signature and incumbency certificates of each Borrower’s officers who are
authorized to execute this Agreement, the other Loan Documents, the Existing
Distribution Agreements, and any Additional Distribution Agreements.
 
(g) The favorable written opinion of The Bayard Firm, special counsel for
Borrowers, addressed to Lender, in the form attached hereto as Exhibit R.
 
(h) The favorable written opinion of Stone Rosenblatt Cha PLC, counsel for GNXE,
addressed to Lender, in the form attached hereto as Exhibit S.
 
(i) The favorable written opinion of Richard P. Towne, counsel for ONWK,
addressed to Lender, in the form attached hereto as Exhibit T.
 
(j) Certificate(s) of insurance with respect to the insurance coverage required
to be obtained and maintained by Borrowers pursuant to Section 7.14 hereof and
an executed Notice to Insurer from Borrowers and Lender stating that Lender has
a first priority security interest in, to and under all policies of insurance
required and issued pursuant to Section 7.14 hereof and the proceeds thereof.
 
(k) A copy of the Approved Budget, signed by or otherwise approved in writing by
each Borrower and two P&A Designees.
 
(l) A copy of the Approved Distribution Plan, signed by or otherwise approved in
writing by each Borrower and two P&A Designees.
 
(m) A copyright and title search report on the Film, dated a recent date,
acceptable to Lender and its counsel.
 

 
16

--------------------------------------------------------------------------------

 



 
(n) Certified copies of all consents or approvals of any governmental authority
or other Person which Lender determines is required in connection with the
transactions contemplated by this Agreement.
 
(o) Such other requirements or documents as Lender may reasonably request in
order to effect fully the purposes of this Agreement and the other Loan
Documents.
 
3.2 Borrowing Certificate. Lender shall have received a request for each Loan in
accordance with Section 2.1 above and a fully executed Borrowing Certificate in
connection with such Loan. Lender shall be entitled to rely conclusively on the
authority of any person purporting to request a Loan on behalf of Borrowers
until Lender receives written notice to the contrary. Lender shall have no duty
to verify the authenticity of the signature appearing on any Borrowing
Certificate.
 
3.3 Representations and Warranties. At the time of each Loan, Borrowers’
representations and warranties set forth in Section 6 hereof and in each other
Loan Document shall be true and correct on and as of such date (except to the
extent that such representations and warranties relate to an earlier date and
except as affected by transactions expressly contemplated hereby) with the same
effect as though such representations and warranties had been made on and as of
the date of such Loan.
 
3.4 No Default. At the time of such Loan, no Event of Default or event which
upon the giving of notice or lapse of time or both would constitute such an
Event of Default, shall have occurred and be continuing or would result from the
making of such Loan.
 
3.5 Legality. The making of such Loan shall not contravene any law or
Governmental Regulation applicable to Lender.
 
3.6 Proceedings; Receipt of Documents. All proceedings in connection with the
making of the Loans and the other transactions contemplated by this Agreement,
and all documents incidental thereto, shall be reasonably satisfactory to Lender
and its counsel, and Lender and its counsel shall have received all information
and such counterpart originals or certified or other copies of such documents as
Lender or its counsel may reasonably request.
 
SECTION 4. DELIVERY OF THE FILM
 
4.1 Delivery of the Film. Borrowers shall produce the Film and duly and timely
deliver it to the Distributors on or before the Delivery Date (as the same may
be defined and extended by the Distributors), in accordance with the
Distribution Agreements, and otherwise consistent with the provisions of this
Agreement, the TBN Agreement, the P&A Subordination Agreement, the Escrow
Agreement - Collection Account, the Escrow Agreement Disbursement Account, and
the Notice of Irrevocable Authority and Direction to Pay. Borrowers shall submit
to Lender a copy of the Approved Budget and the Approved Distribution Plan for
the Film as approved by, as applicable, Borrowers, two P&A Designees and any
other parties having approval rights with respect thereto concurrently herewith
and, in all events, not later than prior to the making of the initial Loan
hereunder. Lender shall not have any obligation to make any Loan hereunder
until, as applicable, Borrowers and any other third parties having approval
rights with respect thereto have approved in writing the same Approved Budget
and Approved Distribution Plan for the Film. Borrowers shall not, without the
prior written consent of Lender, make, agree to make or permit to be made any
variation or modification in any of the elements of the Film which are subject
to Lender’s approval or consent pursuant to this Agreement or any other Loan
Document or in the personnel or other details of production which are subject to
such approval or consent, other than minor variations or modifications arising
as a result of the normal exigencies of film production and not resulting in a
material increase in the cost of production or a delay in Delivery of the Film
or in a violation of this Agreement or any other Loan Document.
 

 
17

--------------------------------------------------------------------------------

 



 
4.2 Authority to Collect. Borrowers agree to use best efforts to cause all sums,
moneys, royalties, fees, commissions, charges, payments, advances, income,
profit and other proceeds paid to or derived by or payable to or for the benefit
of Borrowers on account of the distribution and exploitation of the Film in the
Territory (including, without limitation, payments under the Existing
Distribution Agreements and Additional Distribution Agreements), or on account
of any other item of the Collateral, to be paid directly by the obligor thereof
into the Collection Account to be applied to the payment of the Obligations
until such Obligations are paid in full in accordance with Section 2.5 hereof.
Upon receipt by Borrowers of any revenue, income, profits or other sums in which
a security interest is granted hereunder, payable pursuant to any agreement or
otherwise, or of any check, draft, note, trade acceptance or other instrument
evidencing an obligation to pay any such sum, Borrowers agree to hold the same
in trust for Lender and forthwith, without any notice or demand whatsoever (all
such notices, demands or other actions being expressly waived), to endorse,
transfer and deliver any such sums or instruments, or both, into the Collection
Account to be applied to the payment of the Obligations in accordance with
Section 2.5 hereof.
 
4.3 Attorney-in-Fact. Borrowers hereby constitute and appoint Lender as their
true and lawful attorney, in their place and stead and with full power of
substitution, either in Lender’s own name or in the name of Borrowers, upon the
occurrence of any Event of Default to: ask for, demand, collect, receive,
receipt and give acquittance for any and all monies due or to become due under
and by virtue of any of the Collateral; execute, file and refile any or all of
the documents recited in Section 6.7 hereof; and endorse checks, drafts, orders
and other instruments for the payment of monies payable to Borrowers on account
thereof, and to settle, compromise, prosecute or defend any action, claim or
proceeding with respect thereto and to sell, assign, pledge, transfer and make
any agreement respecting or affecting, or otherwise deal with, the same until
the Obligations are paid in full; provided, however, that nothing herein
contained shall be construed as requiring or obligating Lender to make any
demand, or to make any inquiry as to the nature or sufficiency of any payment
received by it, or to present or file any claim or notice or take any action
with respect to any of the Collateral or the monies due or to become due
thereunder or the property covered thereby, and no action taken or omitted to be
taken by Lender with respect to any of the Collateral shall give rise to any
defense, counterclaim or setoff in favor of Borrowers or to any claim or action
against Lender; and further provided that any cost or expense borne by Lender
pursuant to this Section 4.3 shall be immediately paid to Lender by Borrowers.
Lender shall provide Borrowers with prior written notice if it intends to act as
either Borrower’s attorney-in-fact pursuant hereto and shall promptly provide
such Borrowers with copies of any documents or other instruments that Lender
executes in such Borrower’s name.
 

 
18

--------------------------------------------------------------------------------

 



 
4.4 Remittances. Borrowers agree that all cash, proceeds and instruments
received by Borrowers on account of any of the Collateral, or as a result of the
sale, lease or other disposition of any of the Collateral, whether received by
Borrowers in the exercise of their collection rights hereunder or otherwise,
shall be remitted to the Collection Account in the form received (properly
endorsed by Borrowers for deposit into the Collection Account or for collection
in accordance with Lender’s instructions) not later than the Business Day
following the day of receipt, to be applied against the Obligations as provided
in Section 2.5 hereof.
 
SECTION 5. PLEDGE AND GRANT OF SECURITY INTEREST
 
5.1 As security for the due and punctual payment and performance of the
Obligations, Borrowers and HDEM hereby pledge, hypothecate, assign, transfer,
convey, deliver and set over unto Lender as security, and hereby grant to Lender
a continuing first priority security interest in, all of Borrowers’ and HDEM’s
right, title and interest of every kind and nature, if any, in and to the
following, whether now owned or hereafter acquired or created, including all
products and proceeds thereof, including insurance proceeds (collectively, the
“Collateral”) (to the extent any materials and/or rights in and to the Film, the
Episodes or any other Collateral are not yet in existence or not yet acquired,
such materials and rights are (to the extent applicable) hereby assigned and
conveyed to Lender by way of present assignment of future interests):
 
5.1.1 All rights of Borrowers and HDEM of every kind and nature in and to the
Film and the Episodes in the Territory and all collateral, allied, ancillary,
subsidiary and merchandising rights therein, and all properties and things of
value pertaining thereto and all products and proceeds thereof whether now in
existence or hereafter made, acquired or produced (as used in this Section 5,
the term the “Film” and the term the “Episodes” shall mean and include the Film,
the Episodes and all of the aforesaid rights and the rights and property set
forth in subparagraphs 5.1.2 through 5.1.18 below) including, without
limitation:
 
5.1.2 All rights of Borrowers and HDEM in the Territory of every kind and nature
(including, without limitation, copyrights) in and to the Approved Screenplay
(copyright registration number ______________), any literary, musical, dramatic
or other material of any kind or nature upon which, in whole or in part, the
Film or the Episodes are or may be based, or from which they are or may be
adapted or inspired, or which may be or has been used or included in the Film or
the Episodes including, without limitation, all scripts, scenarios, screenplays,
bibles, stories, treatments, outlines, titles, concepts or other properties or
materials of any kind or nature in whatever state of completion and all drafts,
versions and variations thereof, excluding the book “Hadassah” written by Tommy
Tenney and any drafts thereof (collectively, the “Literary Property”);
 
5.1.3 All rights of Borrowers and HDEM of every kind and nature in and to all
physical properties of every kind or nature of or relating to the Film and the
Episodes and all versions thereof, including, without limitation, all physical
properties relating to the development, production, completion, delivery,
exhibition, distribution or other exploitation of the Film and the Episodes, and
all versions thereof or any part thereof, including, without limitation, the
Literary Property, exposed film, developed film, positives, negatives, prints,
answer prints, special effects, preprint materials (including interpositives,
negatives, duplicate negatives, internegatives, color reversals, intermediates,
lavenders, fine grain master prints and matrices and all other forms of preprint
elements which may be necessary or useful to produce prints or other copies or
additional pre-print elements, whether now known or hereafter devised),
soundtracks, recordings, audio and video tapes and discs of all types and
gauges, cutouts, trims and any and all other physical properties of every kind
and nature relating to the Film in whatever state of completion, and all
duplicates, drafts, versions, variations and copies of each thereof
(collectively, the “Physical Properties”) needed for the exploitation of the
Film in the Territory;
 

 
19

--------------------------------------------------------------------------------

 



 
5.1.4 All rights of Borrowers and HDEM of every kind or nature in and to any and
all music and musical compositions created for, used in or to be used in
connection with the exploitation of the Film and/or the Episodes in the
Territory including, without limitation, all copyrights therein and all rights
to perform, copy, record, rerecord, produce, publish, reproduce or synchronize
any or all of said music and musical compositions as well as all other rights to
exploit such music including record, soundtrack recording, and music publishing
rights in the Territory;
 
5.1.5 All collateral, allied, ancillary, subsidiary, publishing and
merchandising rights of Borrowers and HDEM of every kind and nature in the
Territory, without limitation, derived from, appurtenant to or related to the
Film or the Literary Property, including, without limitation, all production,
exploitation, reissue, remake, sequel, serial or series production rights by use
of film, tape or any other recording devices now known or hereafter devised,
whether based upon, derived from or inspired by the Film and/or the Episodes,
the Literary Property or any part thereof; all rights of Borrowers and HDEM to
use, exploit and license others to use or exploit in the Territory any and all
novelization, publishing, commercial tieups and merchandising rights of every
kind and nature, including, without limitation, all novelization, publishing,
merchandising rights and commercial tieups arising out of or connected with or
inspired by the Film, the Episodes or the Literary Property, the title or titles
of the Film or the Episodes, the characters appearing in the Film or the
Episodes or said Literary Property and/or the names or characteristics of said
characters, and including further, without limitation, any and all commercial
exploitation in connection with or related to the Film and/or the Episodes, all
remakes or sequels thereof and/or said Literary Property;
 
5.1.6 All rights of Borrowers and HDEM of every kind or nature, present and
future, in and to all agreements relating to the development, production,
completion, delivery and exploitation of the Film and the Episodes in the
Territory, including, without limitation, all agreements for personal services,
including the services of writers, directors, cast, producers, special effects
personnel, animators, cameramen and other creative, artistic and technical staff
and agreements for the use of studio space, equipment, facilities, locations,
animation services, special effects services and laboratory contracts;
 
5.1.7 All copyrights, rights in copyrights, interests in copyrights and renewals
and extensions of copyrights, heretofore or hereafter obtained upon the Film,
the Episodes or the Literary Property or any part thereof, and the right (but
not the obligation) to make publication thereof for copyright purposes, to
register claims under copyright, and the right (but not the obligation) to renew
and extend such copyrights, and the right (but not the obligation) after prior
notice, to sue in the name of either Borrower or HDEM and/or in the name of
Lender for past, present and future infringements of copyright in the Territory;
 

 
20

--------------------------------------------------------------------------------

 



 
5.1.8 All rights to produce, acquire, release, sell, distribute, subdistribute,
lease, sublease, market, license, sublicense, exhibit, broadcast, transmit,
reproduce, publicize or otherwise exploit the Film, the Episodes, the Literary
Property and any and all rights therein in the Territory (including, without
limitation, the rights referred to in subsection 5.1.5 above) in perpetuity,
without limitation, in any manner and in any media whatsoever throughout the
universe, including, without limitation, by projection, radio, all forms of
television (including, without limitation, free, pay, toll, cable, sustaining
subscription, sponsored and direct satellite broadcast), in theatres,
nontheatrically, on cassettes, cartridges and discs and by any and all other
scientific, mechanical or electronic means, methods, processes or devices now
known or hereafter conceived, devised or created;
 
5.1.9 All rights of Borrowers and HDEM of any kind or nature, direct or
indirect, to acquire, produce, develop, reacquire, finance, release, sell,
distribute, subdistribute, lease, sublease, market, license, sublicense,
exhibit, broadcast, transmit, reproduce, publicize, or otherwise exploit the
Film or the Episodes in the Territory, or any rights in the Film or the
Episodes, including, without limitation, pursuant to agreements between
Borrowers and HDEM and any Person controlling, controlled by, or under common
control with Borrowers and HDEM (each, a “Subsidiary”) which relate to the
ownership, production or financing of the Film or the Episodes;
 
5.1.10 All Contract rights and general intangibles which grant to any Person any
right to acquire, produce, develop, reacquire, finance, release, sell,
distribute, subdistribute, lease, sublease, market, license, sublicense,
exhibit, broadcast, transmit, reproduce, publicize, or otherwise exploit the
Film or the Episodes in the Territory or any rights in the Film or the Episodes
in the Territory including, without limitation, all such rights pursuant to
agreements between either Borrower or HDEM and any Subsidiary which relate to
the ownership, production or financing of the Film or the Episodes;
 
5.1.11 All rent, revenues, income, compensation, products, increases, proceeds
and profits or other property obtained or to be obtained by Borrowers or HDEM
from the production, release, sale, distribution, subdistribution, lease,
sublease, marketing, licensing, sublicensing, exhibition, broadcast,
transmission, reproduction, publication, ownership, exploitation or other uses
or disposition of the Film or the Episodes in the Territory and the Literary
Property in the Territory (or any rights therein or part thereof), in any and
all media, including, without limitation, the properties thereof and of any
collateral, allied, ancillary, merchandising and subsidiary rights therein and
thereto, and amounts recovered as damages by reason of unfair competition, the
infringement of copyright, breach of any contract or infringement of any rights,
or derived therefrom in any manner whatever;
 
5.1.12 Any and all accounts, accounts receivable, general intangibles, contract
rights, chattel paper, documents, instruments and goods, including inventory (as
those terms are defined in the Delaware Uniform Commercial Code), not elsewhere
included in this definition, which may arise in connection with the creation,
production, completion, delivery, financing, ownership, possession or
exploitation of the Film or the Episodes in the Territory;
 

 
21

--------------------------------------------------------------------------------

 



 
5.1.13 All accounts receivable, all contract rights, all general intangibles (as
such terms are defined in the Delaware Uniform Commercial Code) in connection
with or relating to the exploitation of the Film or the Episodes in the
Territory including, without limitation, all accounts receivable, all contract
rights and general intangibles constituting rights to receive the payment of
money, or other valuable consideration, all receivables and all other rights to
receive the payment of money including, without limitation, under present or
future contracts or agreements (whether or not earned by performance), from the
sale, distribution, exhibition, disposition, leasing, subleasing, licensing,
sublicensing and other exploitation of the Film or the Episodes in the Territory
or the Literary Property or any part thereof or any rights therein or related
thereto in any medium, whether now known or hereafter developed, by any means,
method, process or device in any market including, without limitation, all of
Borrowers’ and HDEM right, title and interest in, to and under the Existing
Distribution Agreements, the Additional Distribution Agreements, and any other
existing or future agreements for the distribution or other exploitation of the
Film or the Episodes in the Territory, as the same may presently exist or
hereafter from time to time come into existence, be amended, renewed, modified,
supplemented, extended or replaced, including Borrowers’ and HDEM’s rights to
receive payments thereunder, and all other rights to receive film rentals,
license fees, distribution fees, producer’s shares, royalties and other amounts
of every description including, without limitation, from (a) theatrical
exhibitors, nontheatrical exhibitors, television networks and stations and
airlines, cable television systems, pay television operators, whether on a
subscription, per program charge basis or otherwise, and other exhibitors, (b)
Distributors, subdistributors, lessees, sublessees, licensees and sublicensees
(including any Subsidiary) and (c) any other Person or entity that distributes,
exhibits or exploits the Film, the Episodes or the Literary Property or elements
or components of the Film, the Episodes or the Literary Property or rights
relating thereto;
 
5.1.14 All proceeds, products, additions and accessions (including insurance
proceeds) of the Film and the Episodes, as defined and referred to in
subsections 5.1.1 through 5.1.13 above.
 
5.1.15 The following personal property, whether now owned or hereafter acquired:
(i) the title or titles of the Film and the Episodes and all of Borrowers’ and
HDEM’s rights to the exclusive use thereof including rights protected pursuant
to trademark, service mark, unfair competition and/or other laws, rules or
principles of law or equity or industry practice, and (ii) all inventions,
processes, formulae, licenses, patents, patent rights, trademarks, trademark
rights, service marks, service mark rights, trade names, trade name rights,
logos, indicia, corporate and Borrowers and HDEM names, business source or
business identifiers and renewals and extensions thereof, domestic and foreign,
whether now owned or hereafter acquired, and the goodwill and other like
business property rights relating to the exploitation of the Film or the
Episodes in the Territory, and the right (but not the obligation) to register
claims in the Territory under trademark or patent and to renew and extend such
trademarks or patents and the right (but not the obligation) to sue in the name
of either Borrower or HDEM or in the name of Lender for past, present or future
infringement of trademark or patent;
 
5.1.16 All Cash and Cash Equivalents of Borrowers and HDEM derived from or
relating to the exploitation of the Film or the Episodes in the Territory and
all drafts, checks, certificates of deposit, notes, bills of exchange and other
writings derived from or relating to the Film or the Episodes which evidence a
right to the payment of money and are not themselves security agreements or
leases and are of a type which is in the ordinary course of business transferred
by delivery with any necessary endorsement or assignment whether now owned or
hereafter acquired (all such drafts, checks, certificates of deposit, notes,
bills of exchange and other writings, whenever acquired, collectively are called
“Instruments”);
 

 
22

--------------------------------------------------------------------------------

 



 
5.1.17 To the extent not included in the items described in subsections 5.1.1
through 5.1.16 above, all accounts, contract rights, general intangibles,
documents, instruments, chattel paper, goods, inventory and equipment (as such
terms are defined in the Delaware Uniform Commercial Code) now owned or
hereafter acquired by Borrowers or HDEM in connection with the exploitation of
the Film or the Episodes in the Territory, and the proceeds and products
thereof.
 
5.1.18 All security interests granted by this Agreement shall terminate upon
payment in full of all of Borrowers’ Obligations. At such time Lender shall take
all necessary steps to terminate such security interests by filing appropriate
documentation wherever necessary.
 
5.2 Notwithstanding anything to the contrary contained in subsections 5.1.1
through 5.1.17 above, there shall be excluded from the Collateral described in
this Section 5: (a) the interest of Borrowers or HDEM, whether as owner or
lessee, in any property constituting real property under the laws of the
jurisdiction in which such property is located, (b) the written work entitled,
“Hadassah - One Night With The King” (the “Book”), by Tommy Tenney (the
“Author”), first published in the United States by Bethany House Publishers (the
“Publisher”), (c) any publication rights to the Book, (d) the right to sell,
distribute or license for sale or resale of a graphic novelization, comic book
version, picture book, children's edition, study guides or any other text, print
or display exploitation based on the Book, and (e) any other so-called
“Subsidiary Rights” granted to the Publisher by HDEM pursuant to the Publishing
Agreement, as amended, entered into between HDEM and the Publisher on or about
December 17, 2001 (“Excluded Property”).
 
5.3 Additional Distribution Agreements. Until payment and Borrowers’ performance
in full of the Obligations hereunder and under the other Loan Documents, with
respect to any proposed Additional Distribution Agreement:
 
5.3.1 Borrowers shall send or shall cause to be sent to Lender a copy of each
Additional Distribution Agreement, within five (5) days of the entering into of
such Additional Distribution Agreement.
 
5.3.2 As a condition to Borrowers entering into any Additional Distribution
Agreement, and concurrently therewith, Borrowers shall cause each such
Additional Distributor to (1) execute and deliver to Lender a Notice of
Irrevocable Authority and Direction to Pay, substantially in the form attached
hereto as Exhibit L, and (2) enter into a deal memo or long-form agreement in
the forms furnished to, and approved by, Lender and Lender’s counsel (or enter
into such other form of deal memo agreement as shall be approved in writing by
Lender and Lender’s counsel).
 

 
23

--------------------------------------------------------------------------------

 



 
5.4 Benefits Only. Upon the assignment to Lender for security purposes of all of
Borrowers’ and HDEM’s right, title and interest in and to the Distribution
Agreements, and all other agreements subject to Lender’s security interest
hereunder, Lender shall take an assignment only of the benefits of and shall not
assume the obligations and liabilities under any such agreement, and Borrowers
shall (and hereby agree to) perform or cause to be performed all of Borrowers’
obligations under each such agreement, and Borrowers shall not be released from
such obligations by making such assignment.
 
5.5 The respective rights of the parties with respect to the Collateral are
subject to the TBN Agreement, the P&A Subordination Agreement, the Existing
Distribution Agreements, the Escrow Agreement - Collection Account, the Escrow
Agreement - Disbursement Account and the other Loan Documents.
 
SECTION 6. BORROWERS’ REPRESENTATIONS AND WARRANTIES
 
In order to induce Lender to enter into this Agreement, each of ONWK and GNXE
makes the following representations and warranties, each of which shall be
deemed to be made again as of the date of each request for a Loan hereunder:
 
6.1 Existence and Rights. GNXE is a Delaware corporation, and ONWK is a
California corporation, and each is duly organized, validly existing and in good
standing under the laws of applicable laws of such jurisdictions, and each
maintains its respective chief executive office at the address listed in Section
11.5 hereof. Each Borrower has all necessary powers and authority, rights and
franchises to own its properties and to carry on its business as now conducted,
and is duly qualified to do business and is in good standing in each
jurisdiction in which the conduct of its business or the ownership of its
properties makes such qualification necessary. Each Borrower possesses or will
possess, as the case may be, all necessary licenses or permissions necessary to
conduct its business as now conducted or as such business may be conducted, as
the case may be; and each Borrower has all requisite right, power and authority
to enter into, deliver and perform its obligations under this Agreement and the
other Loan Documents.
 
6.2 Film. The Film is based on the book “Hadassah” by Tommy Tenney and
screenplay by Stephan Blinn, and features an ensemble cast including Peter
O’Toole, Omar Sharif, John Rhys-Davies, and Tiffany Dupont as Esther; the Film
was photographed on 35mm color film in the English language and will have an
MPAA rating of “PG” and will not exceed one hundred twenty five (125) minutes in
length including main and end titles.
 
6.3 Agreement, Loan Document and Related Agreements Authorized. The execution,
delivery and performance of this Agreement, the Existing Distribution
Agreements, the P&A Subordination Agreement, the Escrow Agreement - Collection
Account, the Escrow Agreement - Disbursement Account, the Notices of Irrevocable
Authority and Direction to Pay and the other Loan Documents to which Borrowers
are parties, and the payment of principal of and interest on the Loans, have
been duly authorized by Borrowers by all necessary action of Borrowers’
directors and shareholders, and do not and will not (i) require the consent or
approval of any governmental body or other regulatory authority, (ii) violate
any provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Borrowers, or (iii) contravene or conflict with any term or provision of
Borrowers’ Certificates of Incorporation; and this Agreement, the Existing
Distribution Agreements, the Additional Distribution Agreements, the P&A
Subordination Agreement, the Escrow Agreement - Collection Account, the Escrow
Agreement - Disbursement Account, the Notices of Irrevocable Authority and
Direction to Pay and each other Loan Document to which Borrowers are parties,
is, are, or will be and constitute, as the case may be, the legal, valid and
binding obligations of Borrowers, enforceable in accordance with their
respective terms.
 

 
24

--------------------------------------------------------------------------------

 



 
6.4 Security Interest. This Agreement creates a valid, first priority security
interest and Lien in and to the Collateral securing the payment and performance
of the Obligations to be secured hereby, and all action now required which can
be taken by Borrowers to perfect Lender’s Lien in and to the Collateral has been
or will be promptly following execution and delivery hereof taken and completed.
Borrowers and HDEM are and will be the owner of all Collateral whenever acquired
or arising free and clear of all Liens, of any kind and nature except for the
Permitted Encumbrances. All rents, royalties and other amounts due and payable
by Borrowers under contracts, leases, license agreements and other instruments
relating to the Collateral, including, without limitation, contracts, leases or
license agreements relating to the Film, the Episodes and the Literary Property,
the services of all persons or entities rendering services in connection with
the Film or the Episodes, and the furnishing of goods, processing, equipment and
materials used in connection with the Film and the Episodes have been paid if
due, or will be paid when due, and Borrowers are not in default under any such
contract, lease, license agreement or other instrument; and Borrowers will
appear in, contest and defend against any action or proceeding purporting to
affect title to or any other interest in any portion of the Collateral, or the
rights or powers of Lender, its successors or assigns, or the right or interest
of Lender, legal or beneficial, in any portion of the Collateral; and will pay
all reasonable costs and expenses, including costs of evidence of title and
reasonable outside attorneys’ fees, in any such action or proceeding in which
Lender may appear. Borrowers will not sell, offer to sell, hypothecate or
otherwise dispose of any Collateral (including proceeds thereof) subject hereto,
or any part thereof or interest therein, at any time, except for Permitted
Encumbrances or with the prior written consent of Lender; provided that
Borrowers may enter into licenses to exploit the Film or the Episodes in the
Territory in the ordinary course of its business.
 
6.5 Arrangement and Advisory Fee. With respect to the loan transaction herein
contemplated, no Person is entitled to any brokerage fee or other finder’s fee
or commission and Borrowers agree to indemnify and hold Lender harmless against
any and all such claims. Notwithstanding the foregoing, Borrowers shall pay a
Five Percent fee in the amount of Three Hundred Thousand Dollars ($300,000.00)
and, in the event that Lender makes the Additional P&A Commitment, an additional
fee of One Hundred Twenty-Five Thousand Dollars ($125,000), each payable jointly
to Richard Kiratsoulis, a.k.a. Crown Financial Management, and Peter Lopez, Esq.
(the “Arrangement and Advisory Fee”) upon receipt of the respective Loans made
under this Agreement.
 
6.6 Compliance. Borrowers will comply with all laws, rules and regulations
relating to, and shall pay, or cause to be paid, prior to delinquency, as
applicable, all license fees, registration fees, taxes, guild or union pension,
health and welfare payments, required guild or union residual, supplemental
market, reuse and other required payments and assessments, and all other charges
including, without limitation, non-governmental levies or assessments, which may
be levied upon or assessed against, or which may become Liens on, the ownership,
operation, possession, maintenance, exploitation, exhibition or use of the
Collateral, or which create or may create a Lien upon the Collateral, or any
part thereof.
 

 
25

--------------------------------------------------------------------------------

 



 
6.7 Filings. Borrowers will execute at Lender’s request such financing
statements, continuation statements, copyright assignments and other documents
as Lender may deem necessary or appropriate in order to perfect or preserve
Lender’s first priority security interest and Lien in the Collateral, and will
deliver copies of such financing statements, continuation statements, copyright
assignments and other documents to Lender. Borrowers hereby authorize Lender to
file financing statements and amendments thereto and copyright assignments
relative to all or any part of the Collateral where necessary or desirable in
Lender’s judgment to perfect or to continue the Lien and first priority security
interest granted herein without the signature of Borrowers where permitted by
law, and agree to do such further acts and things and to execute and deliver to
Lender such additional conveyances, assignments, agreements and instruments as
Lender may require or deem advisable to carry into effect the purposes of this
Agreement or to better assure and confirm unto Lender its rights, powers and
remedies hereunder.
 
6.8 Inspection of Collateral. Borrowers will at all times keep accurate books
and records with respect to the Collateral which are as complete and
comprehensive as those customarily maintained by others engaged in the
production of first-class theatrical motion pictures, and agrees to make
available to Lender or its representatives on Lender’s reasonable request all
books, records, contracts, production notes and other information and data of
every kind relating to the Film, the Episodes, the Collateral and the
production, distribution or exploitation thereof, and Lender shall have the
right to examine such books, records, contracts and other information and to
make abstracts therefrom or copies thereof. Borrowers further agree that Lender
shall have access, at all reasonable times and upon notice, to any and all of
Borrowers’ computer hardware or software, whether maintained by Borrowers or by
third parties on behalf of Borrowers which pertains to, or reflects, such
records. At such time or times as Lender may reasonably request, Borrowers will,
at their cost and expense, prepare a list or lists in such form as shall be
reasonably satisfactory to Lender, certified by a duly authorized officer of
each Borrower, describing in such detail as Lender shall reasonably require, the
Collateral, and specifying the location of such Collateral and Borrowers’
records pertaining thereto and permit Lender upon reasonable notice to inspect
such Collateral or any part thereof at such place as the Collateral may be held
or located or at such other reasonable place.
 
6.9 No Conflict. The execution, delivery and performance of this Agreement and
the other Loan Documents to which Borrowers are parties, the Existing
Distribution Agreements, and the Additional Distribution Agreements will not
result in a breach of or constitute a default under any agreement, indenture,
loan, credit agreement, lease, undertaking or other instrument to which
Borrowers are parties or by which it or any of its properties may be bound or
affected, and such execution, delivery and performance will not result in or
require the creation or imposition of (or the obligation to create or impose)
any Lien of any nature upon or with respect to the Collateral or other property
of Borrowers except for the Permitted Encumbrances.
 
6.10 Related Agreements. Borrowers have obtained and have delivered or will
deliver to Lender by the Closing Date copies of true and complete fully executed
copies of the Existing Distribution Agreements (and the Notices of Irrevocable
Authority and Directors to pay relating thereto), the P&A Subordination
Agreement, the Escrow Agreement - Collection Account, the Escrow Agreement -
Disbursement Account, the Power of Sale, and the Chain-of-Title Documents. Each
such document is a valid, binding and subsisting agreement. Each such document
has been executed by all parties thereto and is in full force and effect.
Borrowers will notify Lender of each proposed modification to the Existing
Distribution Agreements and the Additional Distribution Agreements but only with
respect to modifications which materially affect Lender’s rights hereunder or
under any of the other Loan Documents).
 

 
26

--------------------------------------------------------------------------------

 



 
6.11 Claims. There is no pending or threatened action, suit or proceeding at law
or in equity or by or before any governmental instrumentality or other agency or
any investigation of the affairs of either Borrowers (or any Affiliate thereof)
or any of either Borrower’s TV shareholders, directors, officers, properties or
rights which, if adversely determined, would adversely affect (a) the ability of
either Borrower to perform its obligations concerning the production and
exploitation of the Film as contemplated hereby (including, but not limited to,
the ability of either Borrower to perform its obligations under the Existing
Distribution Agreements or the Additional Distribution Agreements or to conduct
its business substantially as being conducted on the date hereof), (b) the
financial condition of either Borrower, (c) the Liens granted to Lender
hereunder and under any of the other Loan Documents, or (d) the Collateral; and
Borrowers are not in default with respect to any judgment, writ, injunction,
decree, rule or regulation of any court or governmental instrumentality or other
agency which might impair the rights of Borrowers to carry on Borrowers’
business substantially as now being conducted or which might adversely affect
the financial condition of Borrowers.
 
6.12 Disclosure. None of the statements, representations or warranties made by
Borrowers in this Agreement or any of the other Loan Documents to which either
Borrower is a party, as of the respective dates of such statements,
representations and warranties, contains any untrue statement of a material fact
or omits any material fact necessary to make the statements made not misleading.
 
6.13 Margin Stock.
 
6.13.1 Borrowers are not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System of the United States),
and no part of the proceeds of any Loan will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.
 
6.13.2 None of the proceeds from the Loans have been or will be used, directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock, for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any Margin Stock or for any other purpose which
might cause any of the Loans to be considered a “purpose credit” within the
meaning of Regulation T, U or X of the Federal Reserve Board.
 
6.14 Breach of Related Agreements. Neither Borrower is in default under the
Existing Distribution Agreements, the Additional Distribution Agreements, the
Chain-of-Title Documents, or any other Loan Document to which Borrowers is a
party.
 

 
27

--------------------------------------------------------------------------------

 



 
6.15 Rights in the Film, the Episodes and Collateral. Borrowers own all rights
in the Film, the Episodes and the Collateral necessary to enable Borrowers to
fully perform all of their Obligations, under this Agreement and the other Loan
Documents to which a Borrower is a party. Borrowers and HDEM have acquired, now
own and will own during production of the Film and the Episodes and continuing
through satisfaction of all Obligations, all right, title and interest,
including copyrights in and to the Film and the Episodes including all right,
title and interest necessary to make, distribute, exhibit and otherwise exploit
the Film and the Episodes worldwide, including, without limitation, all
necessary rights in the literary, musical or other property or ideas used
therein and the right to exhibit the Film and the Episodes in theatres, on
television, by means of videocassettes and videodiscs and in each other media or
manner contemplated by the Existing Distribution Agreements and any Additional
Distribution Agreements, including, without limitation, all rights granted
pursuant to the Existing Distribution Agreements (and to be granted pursuant to
the Additional Distribution Agreements), subject to the Chain-of-Title
Documents, payment of necessary performing rights fees in respect of the music
in the Film and the Episodes and such rights as are granted pursuant to the
Existing Distribution Agreements and any Additional Distribution Agreements. To
the best of Borrowers’ knowledge, any and all material or matter used in or in
connection with the Film and the Episodes, including dialogue, characters,
titles, episodes and events, shall be original with or owned by or licensed to a
Borrower, or in the public domain, and shall not infringe any copyrights,
statutory or common law, and shall not constitute a libel, slander or invasion
of privacy of any party, or otherwise infringe on or violate the rights of any
other party whomsoever.
 
6.16 Insurance. ONWK has obtained and, no later than when due, has paid or will
pay the premiums for, and shall hereafter maintain in force, such insurance
coverage relating to the Film as is required by Section 7.14 hereof.
 
6.17 Additional Distribution Agreement Acceptance Process. GNXE shall use its
best efforts, consistent with industry practice, to enter into Additional
Distribution Agreements with respect to all customary media and ancillary rights
in the Territory. Until the Obligations have been satisfied, Borrowers shall
only enter into Additional Distribution Agreements which meet all of the
requirements for an Additional Distribution Agreement.
 

 
28

--------------------------------------------------------------------------------

 



 
6.18 Additional Representations. (i) The Film is, or when delivered will be,
completely finished, fully edited and titled and fully synchronized with
language, dialogue, sound and music, recorded with sound equipment pursuant to
valid licenses, and in all respects ready and of a first-class technical quality
adequate for general release in all respective media in the Territory, (ii)
Borrowers are, or will be the owners of, all rights, licenses and privileges to
the Film and the Episodes and Borrowers are, or will be the owner of, all
distribution rights and other exploitation rights in the Film and the Episodes
in the Territory, (iii) as between Borrowers and Lender, all of the following
have been fully paid or discharged, or will be fully paid or discharged by
Borrowers: (a) all costs of producing and completing the Film for delivery, all
claims and rights with respect to the use, distribution, synchronization,
performance (other than sums payable to music performing rights societies, such
as ASCAP and BMI, on account of the public performance of the Film), exhibition
and exploitation of the Film, and any music or other element contained therein
throughout the Territory, and (b) all such costs of producing and completing the
Episodes, (iv) there are not, and will not be, outstanding at any time during
the Term any Liens granted to, or contracts, licenses, arrangements or
agreements with any Person, or any obligation (past, present or future), or any
breaches of any contract, license, arrangement or agreement, which in any way
will interfere with, impair, abrogate, or adversely affect Lender, and that
(except to the extent hereinafter expressly provided, there are and will not be
payments of any of any kind required to be made by Lender, in respect, or as a
result, of any use of the Film or Episodes, (v) neither the Film or the
Episodes, nor any part thereof, nor any materials contained therein or
synchronized therewith, nor the title thereof, violates or will violate, or
infringes or will infringe, any trademark, trade name, contract, license,
arrangement, agreement, copyright (whether common law or statutory), patent,
literary, artistic, dramatic, personal, private, civil, property or privacy
right or “moral rights of authors” or any other right of (or slander or libel)
any Person, (vi) Borrowers have not sold, assigned, transferred, encumbered or
conveyed, and will not sell, assign, transfer or convey, to any party any right,
title or interest in or to the Film or the Episodes inconsistent with the rights
of Lender granted hereunder, (vii) Borrowers own and control, or will own and
control, without any limitations or restrictions whatsoever, all motion picture,
performance and other servicing rights of Borrowers in or to the Film and the
Episodes and all the soundtracks thereof, and have obtained (or will obtain
prior to delivery of each) all necessary licenses required for the production,
synchronization, exhibition, performance, distribution, marketing and
exploitation of the Film and the Episodes (including the music contained
therein, subject only to the payment of such performing rights fees, if any,
customarily payable by exhibitors to such performing rights society having
jurisdiction) throughout the Territory and during the Term for all purposes
licensed under any Distribution Agreement and by every means, method and device
now or hereafter known or required for full, complete and unlimited exercise and
enjoyment by the Distributors of the rights granted; the performing rights to
all musical compositions contained in the Film and the Episodes are controlled
by the American Society of Composers, Authors and Publishers (ASCAP), Broadcast
Music, Inc. (BMI) or their affiliates, or in the public domain, or controlled by
Borrowers, (viii) there will be no restrictions which would or could prevent the
Distributors from distributing the Film or Episodes (other than customary name
and likeness restrictions or approval rights for actors and director of which
the Distributors shall have been notified as of the Delivery Date), and there
are not and will not be any payments (out of any part of any revenues from the
distribution or exploitation of the Film or Episodes or otherwise) which must be
made to any actors, musicians, directors, writers or other persons who
participated in the Film for any right to exhibit the Film or the Episodes or as
compensation in connection with such exhibition or for any other use of the Film
or Episodes or any of the rights granted under the Distribution Agreements, any
such payments (including, without limitation, any participations in gross
receipts or net profits) being solely the responsibility of Borrowers, (ix) the
copyrights in the Film, and the Episodes and the literary, dramatic and musical
material upon which they are based or which is contained in the Film and the
Episodes will be valid and subsisting during the Term throughout the Territory,
and the Film and the Episodes are not in the public domain anywhere in the
Territory, and (x) Borrowers have provided in writing all material information
in connection with the Film and the Episodes to Lender all of which is accurate
and true.
 
6.19 Additional Distribution Agreement Terms and Conditions.
 
(a) In connection with any and all Additional Distribution Agreements entered
into by Borrowers after the date hereof, Borrowers shall deliver to Lender, a
fully executed Notice of Irrevocable Authority and Direction to Pay.
 

 
29

--------------------------------------------------------------------------------

 



 
(b) No Additional Distribution Agreement will be entered into with an Affiliate
of either Borrower, without the prior written consent of Lender.
 
SECTION 7. BORROWERS’ AFFIRMATIVE COVENANTS
 
Each Borrower covenants and agrees that, until payment and Borrowers’
performance in full of the Obligations hereunder and under the other Loan
Documents to which either Borrower is a party, Borrowers shall:
 
7.1 Legal Rights and Facilities. Maintain and preserve each Borrower’s legal
existence and all rights, privileges, franchises and other authority adequate
for the conduct of each Borrower’s business; maintain the Collateral in good
order and repair; conduct its business in an orderly manner without
interruption; and refrain from any material change in the nature of its
business.
 
7.2 Use of Loan Proceeds. Use the proceeds of the Loans made hereunder only for
the purposes of paying those items of cost and expense included in the Approved
Budget for the Film as each such expenditure is approved by two P&A Designees,
or such other costs as are approved in writing by two P&A Designees or as the
Lender and Borrowers may agree in writing.
 
7.3 First Priority Security Interest. Maintain the security interests created
pursuant to this Agreement and the other Loan Documents with respect to the
Collateral at all times in place and perfected with first priority in favor of
Lender. Borrowers shall not directly or indirectly create, incur or suffer to
exist, and shall promptly discharge or cause to be discharged, any other Lien on
or with respect to the Collateral other than the Permitted Encumbrances.
 
7.4 Related Agreements. Perform and observe, and cause each Borrower’s employees
to perform and observe, all agreements, covenants, representations and
warranties of Borrowers under the Existing Distribution Agreements, the
Additional Distribution Agreements, the Notices of Irrevocable Authority and
Direction to Pay, the P&A Subordination Agreement, the Collection Account
Agreement, and any other Loan Document to which a Borrower is a party.
 
7.5 Expenses and Fees. Pay to Lender, whether or not the Loans contemplated by
this Agreement shall be consummated, all actual reasonable out-of-pocket costs
and expenses, including the reasonable outside attorneys’ fees of Katten Muchin
Rosenman LLP incurred by Lender in connection with this Agreement, the other
Loan Documents and the Film, including, without limitation, all reasonable costs
and expenses incurred in connection with the negotiation, preparation,
execution, delivery, filing, recording and administration of this Agreement, the
other Loan Documents and the other agreements and documents referred to herein
and therein and in connection with the enforcement of the rights of Lender
hereunder or thereunder, in connection with the making of the Loans or in
connection with the realization upon any Collateral. Such costs and expenses
(including, without limitation, court costs and outside attorneys’ fees and
disbursements), shall be secured hereunder, provided that any attorneys’ fees
and disbursements, court costs and out-of-pocket expenses incurred by Lender in
connection with this Agreement, the other Loan Documents or the Film shall be
payable by Borrower to Lender immediately upon demand by Lender.
 

 
30

--------------------------------------------------------------------------------

 



 
7.6 Taxes and Other Liabilities. Pay and discharge, before the same become
delinquent and before penalties accrue thereon, all taxes, assessments and
governmental charges upon or against it or upon its income or profits or upon
any of its properties, and all its other liabilities at any time existing,
except to the extent and so long as:
 
(i) the same are being contested in good faith and by appropriate proceedings in
such manner as not to cause any materially adverse effect upon its financial
condition or the loss of any right of redemption from any sale thereunder; and
 
(ii) it shall have set aside on its books reserves adequate with respect
thereto; and further to pay all governmental charges or taxes (except income,
franchise or other similar taxes on Lender) at any time payable or ruled to be
payable in respect of the existence, execution or delivery of this Agreement or
any other Loan Document by reason of any existing or hereafter enacted federal
or state statute.
 
7.7 Records and Reports. Permit representatives of Lender to have access to and
to examine its Physical Properties, books and records during business hours and
with reasonable notice to such Borrower; and furnish to Lender, at Borrowers’
expense, such other information relating to the affairs of Borrowers as Lender
reasonably may request from time to time. Without limiting the generality of the
foregoing, Borrowers shall, at any time when any Obligation remains unpaid or
not performed hereunder, supply Lender promptly with, or cause Lender to be
promptly supplied with monthly sales reports, setting forth the status of all
presales entered into with respect to the Film.
 
7.8 Notice of Certain Events. Promptly notify Lender in writing of the
occurrence of any of the following: (a) any Event of Default hereunder or of any
event which would be an Event of Default hereunder but for the giving of notice,
the lapse of time, or both; (b) any default under any other agreement to which a
Borrower is a party or by which a Borrower or any of its respective properties
may be bound; or (c) the commencement of all actions, suits or proceedings which
assert claims of infringement in respect of the Film or which are in an
aggregate amount of greater than Fifty Thousand Dollars ($50,000.00) against
either Borrower or with respect to its properties before or by any court,
governmental department, commission, board, arbitrator, bureau, agency or
instrumentality, domestic or foreign.
 
7.9 Approvals. Obtain, from time to time, all approvals, permits and consents
necessary to allow Borrowers to remit payments to Lender in Dollars from any and
all appropriate governmental authorities having jurisdiction thereof.
 
7.10 Accounting Methods and Financial Records. Maintain a system of accounting
as customarily applied in the motion picture industry in Los Angeles, California
to the production of first-class theatrical motion pictures and keep adequate
records and books of account in which complete entries in accordance with such
accounting principles will be made.
 

 
31

--------------------------------------------------------------------------------

 



 
7.11 Compliance. Comply with all laws, rules and regulations relating to, and
pay, or cause to be paid, prior to delinquency all license fees, registration
fees, taxes, guild or union pension, health and welfare payments, supplemental
market, reuse and other required payments and assessments, and all other
charges, including without limitation non-governmental levies or assessments,
which may be levied upon or assessed against, or which may become Liens on, the
ownership, operation, possession, maintenance, exploitation, exhibition or use
of, the Collateral, or which create or may create a lien upon the Collateral, or
any part thereof. Borrowers shall pay, or cause to be paid, prior to delinquency
all material required guild or union residual payments, if any, arising prior to
Delivery and Borrowers shall cause Distributors to pay prior to delinquency all
material required guild or union residual payments arising after Delivery.
 
7.12 Informational Covenants. Furnish or cause to be furnished to Lender such
information relating to the distribution and exploitation of the Film in the
Territory as Lender may reasonably request from Borrowers from time to time.
 
7.13 Indemnification. At all times defend and indemnify and hold Lender (which
for the purposes of this paragraph shall include Lender’s, owners, members,
shareholders, officers, directors, employees, consultants, brokers,
representatives and agents), and their successors and assigns free and harmless
from and against any and all liabilities, claims, demands, causes of action,
losses, damages, settlements, judgments or recoveries resulting from any breach
of any of the warranties, representations, agreements or covenants made by
Borrowers herein or by reason of the occurrence of an Event of Default, and from
any suit or proceeding of any kind or nature whatsoever against Lender arising
from or connected with the transactions contemplated by this Agreement, any
other Loan Document or any of the documents, instruments or agreements to be
executed pursuant hereto or any of the rights and properties assigned to Lender
hereunder, including reasonable outside attorneys’ fees and costs and expenses
incurred by Lender, all of which shall be charged to and paid by Borrowers and
shall be secured by the Collateral hereunder; provided, however, that Borrowers
shall have no obligation under this Section 7.13 with respect to any such event
resulting from an indemnified party’s gross negligence or willful misconduct.
Lender shall consult with Borrowers with respect to the selection of attorneys
to prosecute any such litigation and with respect to any settlement thereof, but
Lender’s decision in such regard shall be final.
 
7.14 Insurance.
 
7.14.1 “Producer’s Package” Coverage. Borrowers shall at their own cost and
expense obtain and keep in full force and effect in amount, kind and form
reasonably satisfactory to Lender and with insurers approved by Lender, the
following types of insurance providing such coverage as is customarily provided
by such types of insurance: Cast Insurance in an amount equal to at least the
P&A Commitment covering the director, the producer and the principal cast
members, among others; Negative Insurance in an amount equal to the amount of
the Budget and projected interest hereunder; Faulty Stock, Camera and Processing
Insurance; Props, Sets and Wardrobe Insurance; Miscellaneous Equipment
Insurance; Property Damage Liability Insurance; Worker’s Compensation Insurance
and any insurance coverage required by applicable collective bargaining
agreements, and any Essential Element endorsements required by Lender.
 

 
32

--------------------------------------------------------------------------------

 



 
7.14.2 Errors and Omissions Insurance. Borrowers shall at their own cost and
expense obtain and keep in full force and effect in amount, kind and form
reasonably satisfactory to Lender, and with insurers approved by Lender, Errors
and Omissions Insurance covering, among other things, the legal liability and
defense of the producer of the Film against lawsuits alleging the unauthorized
use of title, format, ideas, characters, plots, plagiarism, copyright
infringement and unfair competition. Such insurance shall also protect against
alleged libel, slander, defamation of character and invasion of privacy. The
Errors and Omissions Insurance shall be in the minimum amount of Five Million
Dollars ($5,000,000.00) per occurrence and Five Million Dollars ($5,000,000.00)
in the aggregate and a period of coverage of not less than three (3) years from
the date of the first Loan.
 
7.14.3 Naming Lender as “Additional Insured”. The insurance enumerated in
subsection 7.14.2 shall name Lender (including Lender’s members, agents,
officers, directors and employees) as an additional insured thereunder with a
maximum deductible of Fifty Thousand Dollars ($50,000) and Lender shall be a
first priority beneficiary.
 
7.14.4 Payment of Premiums. The policies of insurance (or the Certificates of
Insurance reflecting that such coverage is in effect) referred to in this
Section 7.14 shall (a) contain an endorsement which negates the “other
insurance” clause in said policies and a statement that the insurance being
provided is primary and any insurance carried by Lender is neither primary nor
contributory and (b) be delivered to Lender. Lender shall not have any liability
to pay for any premiums or calls with respect to any of the insurance policies
referred to in this Section 7.14.
 
7.15 Name and Location Changes. If (a) the title or titles of the Film or the
name or any trade name of either Borrower is to be changed or modified in any
manner, (b) either Borrower proposes to acquire or use a new trade name, (c) the
chief executive office of either Borrower is to be relocated to a place other
than its present address as stated in Section 11.5 hereof, or (d) there is
proposed to be a change in location or name of any laboratory, special effects
studio, sound studio, other processing or storage entity or any sound studio,
other processing or storage entity or any bailee which holds, or which is
expected to process, any original negative, sound, optical or other special
effects material including, without limitation, the final, complete composite
master negative of the Film, then Borrowers shall promptly so notify Lender in
writing and, prior to taking any such action, shall execute and deliver to
Lender such further documents and do such other acts and things as Lender may
reasonably request in order to carry out the purposes of this Agreement
including, without limitation, the execution and delivery of financing
statements, amendments and copyright assignments and mortgages necessary or
desirable to continue and/or perfect Lender’s first priority security interest
in the Collateral.
 
7.16 Copyrights. If, at the time, there are any Obligations outstanding and
unpaid, as soon as the copyright in the Film can be registered with the United
States Copyright Office, Borrowers shall take any and all actions necessary to
register such copyright in the Film in the name of Borrowers for the United
States territory in conformity with the laws of the United States, and
contemporaneously therewith to execute and record a copyright mortgage and
assignment and power of attorney in favor of Lender for security with respect to
the Collateral and Lender’s Lien thereon and Borrowers immediately shall in form
and substance satisfactory to Lender deliver to Lender written evidence of any
and all such copyright registrations and recording of said mortgages and
assignments.
 

 
33

--------------------------------------------------------------------------------

 



 
7.17 Physical Properties and the Laboratory. All Physical Properties relating to
the Film shall be deposited with a Laboratory. Prior to such deposit(s),
Laboratory Access Letters shall be executed by each Laboratory and Borrowers and
delivered to Lender promptly upon execution thereof. No print, preprint, sound
or other Physical Properties of the Film shall be deposited at any laboratory or
maintained at any place other than a Laboratory without the prior written
consent of Lender (which consent shall not be unreasonably withheld) and
compliance with the requirements of this Section 7.17.
 
SECTION 8. BORROWERS’ NEGATIVE COVENANTS
 
Each Borrower covenants and agrees that, until all Obligations of Borrowers have
been paid or performed hereunder and under the other Loan Documents to which a
Borrower is a party, Borrowers shall not, without first having obtained the
written consent of Lender:
 
8.1 Indebtedness, Liens. Make any borrowing or incur any Indebtedness of any
nature whatsoever for any purpose related to the Collateral, other than pursuant
to this Agreement or create, assume or suffer to exist any security interest,
mortgage, pledge, encumbrance, assignment, lien or charge of any kind upon the
Collateral other than (i) the Permitted Encumbrances, (ii) indebtedness incurred
in the ordinary course of business up to $50,000, and (iii) agreements by
Borrowers on terms reasonably satisfactory to Lender, to pay any residuals,
profit participations or other deferred compensation to any Person rendering
services in connection with the production of the Film which arise in the
ordinary course of production of the Film. There shall be no additional or
secondary financing permitted with respect to the Collateral without Lender’s
prior written approval which in any manner could result in any other Person
having a right to receive any monies from the exploitation of the Film in the
Territory in advance of Lender’s right to recoup in the first-priority position
ahead of all other financiers of the Film, and Borrowers and Distributors shall
not permit any Lien upon the Collateral, except liens which are subordinate in
all respects to the Lien of Lender and as to which the holder of such Lien has
entered into an intercreditor agreement with Lender on terms satisfactory to the
Lender in its sole discretion.
 
8.2 Amendments. Amend, alter, supplement, renew, replace, terminate or modify
(or consent to such amendment, alteration, supplementation, renewal,
replacement, termination or modification of) the Existing Distribution
Agreements or any future Distribution Agreements or enter into or do any of the
foregoing with respect to any other agreement, that would adversely affect or
lessen any of the rights granted to Lender under this Agreement, any other Loan
Document or any instrument, document or agreement executed by Borrowers in
connection therewith.
 
8.3 Dissolution or Sale of Assets. Wind up, liquidate or dissolve its affairs,
or sell, transfer, or otherwise dispose of or grant an interest in the
Collateral or, without ten (10) business days’ prior written notice to Lender,
change its corporate or trade name.
 
8.4 Use of Proceeds. Use any Loans made by Lender hereunder for any purpose or
thing other than the items set forth in Section 7.2 hereof.
 

 
34

--------------------------------------------------------------------------------

 



 
8.5 Transactions With Affiliates. Effect any transaction with any Affiliate on a
basis less favorable to Borrowers than would be the case if such transaction had
been effected with a non-Affiliate.
 
8.6 Consolidation or Merger. Consolidate with or merge into any other Person or
entity.
 
SECTION 9. EVENTS OF DEFAULT
 
Until all of the Obligations have been paid in full, the occurrence of any of
the following events (each an “Event of Default”) shall, subject to Borrowers’
right to cure any such event within the applicable period, if any, following
written notice thereof at the option of Lender, (i) terminate all obligations of
the Lender in respect of the P&A Commitment and/or to make any Loan hereunder;
and (ii) make all sums of principal and interest then remaining unpaid and all
other amounts payable hereunder or under any of the Loan Documents, immediately
due and payable, all without demand, presentment or notice, all of which hereby
are expressly waived. For the avoidance of doubt, an Event of Default shall not
be deemed to have occurred until the cure period set forth in the applicable
paragraph below, if any, shall have expired.
 
9.1 Failure to Pay. Failure to pay the principal of or the interest on any Loan
or any fee or expense to Lender on the Maturity Date.
 
9.2 Breach of this Agreement and/or Related Agreements. Any material failure by
a Borrower to perform any agreement, covenant, representation or warranty under
this Agreement, or any other Loan Document, which failure is not cured within
thirty (30) days after notice thereof by Lender to Borrowers or such other party
(with a copy to Borrowers), as applicable.
 
9.3 Breach of Representation. Any of Borrowers’ representations in this
Agreement, in any other Loan Document, or any statement, agreement or
certificate at any time given in writing pursuant thereto or in connection
therewith shall be false or misleading in any material respect when made.
 
9.4 Insolvency, Receiver or Trustee. Either Borrower shall become insolvent; or
shall be unable to or admit in writing its or their inability to pay its or
their debts as they mature; or make an assignment for the benefit of creditors
or to an agent authorized to liquidate any substantial amount of its or their
properties or assets; or apply for or consent to the appointment of a receiver
or trustee for it or them or for a substantial part of its or their property or
business, or if such a receiver or trustee otherwise shall be appointed and
shall not be discharged within sixty (60) days after such appointment.
 
9.5 Judgments; Attachments. Any judgment, writ or warrant of attachment,
reference proceeding award, or similar process shall be entered or filed against
a Borrower or any material portion of a Borrower’s assets, or a Borrower enters
into any settlement agreements with respect to any litigation or reference
proceeding, in each of the foregoing events in an aggregate amount of greater
than Two Hundred Fifty Thousand Dollars ($250,000.00) which shall remain
unvacated, unbonded or unstayed for a period of thirty (30) days or in any event
later than five (5) days prior to the date of any proposed sale thereunder.
 

 
35

--------------------------------------------------------------------------------

 



 
9.6 Bankruptcy or Dissolution. Bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against a
Borrower or any order, judgment or decree decreeing a party’s dissolution or
division, which is not discharged within thirty (30) days thereafter (provided
that Lender shall not be obligated to extend any Loans to such Borrower during
such period) shall be entered against a Borrower.
 
9.7 Related Agreements. Any of the following events shall occur: this Agreement,
any Existing Distribution Agreement or any other Loan Document, shall at any
time after its execution and delivery and for any reason cease to be in full
force and effect, or shall be declared to be null and void; or the validity or
enforceability thereof shall be contested by any party thereto other than
Lender, or any party other than Lender shall deny that it has any further
obligation hereunder or thereunder or under any other instrument delivered
hereunder or thereunder and such event is not cured within ten (10) Business
Days after Borrowers have knowledge of such event.
 
9.8 Cross-Default. Any material default occurs under any agreement in respect of
Indebtedness of greater than Two Hundred Fifty Thousand Dollars ($250,000.00) of
a Borrower or which a Borrower has guaranteed.
 
9.9 Lien Priority. Lender fails to have an enforceable first lien (except for
Permitted Encumbrances) on the Collateral.
 
9.10 Failure to Effect Delivery. Borrowers and HDEM shall have failed to notify,
within five (5) business days following the date of the making of the initial
Loan hereunder, all of the Existing Distributors to pay all amounts otherwise
payable to Borrowers and HDEM pursuant to the Existing Distribution Agreements
to the P&A Collection Account.
 
9.11 Abandonment of Production; Termination of Existing Distribution Agreements.
The abandonment of the production of the Film or the termination of any Existing
Distribution Agreement.
 
9.12 Failure to Effect Delivery. The failure of Borrowers to effect Delivery of
the Film and the required materials to the Distributors in accordance with the
Distribution Agreements.
 
SECTION 10. REMEDIES ON DEFAULT
 
10.1 Remedies. If any Event of Default shall occur and be continuing, then, and
in every such event and at any time thereafter during the continuance of such
Event of Default, Lender may by notice to the Borrowers, take either or both of
the following actions, at the same or different times: (i) terminate the P&A
Commitment and the Additional P&A Commitment, and (ii) declare the Loans then
outstanding to be due and payable, and, thereupon, the Obligations shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by Borrowers; and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of Borrowers accrued under this Agreement,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by Borrowers; and
Lender shall be entitled to exercise, in respect of the Collateral, all of the
rights and remedies available to a secured party upon default under the Delaware
Uniform Commercial Code (or applicable Uniform Commercial Code) at the time
which shall be applicable for the purpose of establishing the relative rights of
Lender and of Borrowers, and under procedures to be followed in the event this
Section shall become operative including, without limitation, the right to sell
the Collateral or any portion thereof and, in addition thereto, the rights and
remedies provided for herein and such other rights and remedies as may be
provided by law or in equity. Lender shall in addition have the following rights
and remedies which may, in Lender’s discretion, be exercised either cumulatively
or in the alternative:
 

 
36

--------------------------------------------------------------------------------

 



 
(i) Lender may require Borrowers to assemble the Collateral and make it
available to Lender at a place or places to be designated by Lender and with
respect to any Collateral consisting of intellectual property, on demand, Lender
may cause the security interest therein to become an assignment, transfer and
conveyance of any of or all such Collateral by Borrowers, or license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any such Collateral throughout the Territory on such
terms and conditions and in such manner as Lender shall determine (other than in
violation of any then existing licensing arrangements to the extent that waivers
cannot be obtained);
 
(ii) Lender may, in its sole discretion, in its name or in the name of
Borrowers, or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for, or
make any compromise or settlement reasonably deemed desirable with respect to
any of the Collateral, but shall be under no obligation so to do. Lender shall
consult with Borrowers with regard to such matters, provided that in all cases
Lender’s decision shall be final. Lender may extend the time of payment, arrange
for payment in installments, or otherwise modify the term of, or release, any of
the Collateral, without thereby incurring responsibility to, or discharging or
otherwise affecting the liability of Borrowers, Lender shall not be required to
take any steps to preserve any rights of or against any party which in any way
relate to the Collateral. If Borrowers fails to make payment or take any action
required under this Agreement, any other Loan Document, any Existing
Distribution Agreement, or any Additional Distribution Agreement, and such
failure results in the occurrence of an Event of Default, Lender may make such
payments and take all such actions as Lender reasonably deems necessary to
protect Lender’s security interests in the Collateral and/or the value thereof,
and Lender is hereby authorized (without limiting the general nature of the
authority hereinabove conferred) to pay, purchase, contest or compromise any
Liens which in the good faith judgment of Lender appear to be equal to, prior to
or superior to the security interests of Lender in the Collateral;
 
(iii) Lender may, without notice or demand or legal process, enter upon any
premises, or wherever any portion of the Collateral may be, and take possession
of the Collateral together with all additions and accessories thereto, demand
and receive such possession from any person who has possession thereof, remove,
keep and store the Collateral or any portion thereof, or put a custodian in
charge thereof, and take such other measures as it reasonably may deem necessary
or proper for the care or protection thereof;
 

 
37

--------------------------------------------------------------------------------

 



 
(iv) Lender may, with or without taking possession thereof, sell or cause to be
sold, at such price or prices as Lender, in its sole and absolute discretion,
shall determine, and for cash or on credit or for future delivery, without
assumption of any credit risk, all or any portion of the Collateral, at any
public or private sale for cash, upon credit or for future delivery, without
demand of performance or notice of intention to sell or of time or place of
sale; provided, however, that unless the Collateral in Lender’s possession is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Lender shall give Borrowers reasonable notice of
the time and place of any public sale thereof or of the time after which any
private sale or other intended disposition thereof is to be made. The
requirement of reasonable notice shall be met if notice of the sale or other
intended disposition is delivered or mailed, by registered mail, postage
prepaid, to Borrowers as set forth in this Agreement or such other address as
Borrowers may by notice have furnished Lender in writing for such purpose, at
least five (5) Business Days prior to the time of such sale or other intended
disposition (which Borrowers agrees is reasonable notice within the meaning of
Sections 9-610 and 9-611 of the Uniform Commercial Code as in effect in the
State of Delaware or its equivalent in other jurisdictions). Such purchaser at
any such sale (including, if applicable, Lender) shall hold the property sold
absolutely free from any claim or right of whatever kind including any equity of
redemption and Borrowers hereby waive (to the extent permitted by law) all
rights of redemption, stay, valuation and/or appraisal which it now has or may
have at any time in the future under any rule of law or statute now existing or
hereafter enacted. Any public or private sale of the Collateral or any part
thereof shall be held at such time or times within ordinary business hours and
at such place or places as Lender may fix in the notice of such sale. At any
such sale, the Collateral, or any portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as Lender may (in its sole
discretion) determine and, if permitted by law, Lender may bid (which bid may
be, in whole or in part, in the form of cancellation of indebtedness) for and
purchase the Collateral or any portion thereof for the account of Lender. Lender
shall not be obligated to make any sale of the whole or any part of the
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of the Collateral may have been given. Lender may by announcement
at the time and place fixed for sale, without prior notice or publication,
adjourn any public or private sale of the Collateral or cause the same to be
adjourned from time to time, and such sale may, without further notice, be made
at the time and place to which the same was so adjourned. In case sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by Lender until the sale price is paid by the
purchaser or purchasers thereof, but Lender shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. For purposes hereof, (i) a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof, (ii)
Lender shall be free to carry out such sale pursuant to such agreement and
(iii) Borrowers shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after Lender shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations paid in full. Any sale pursuant to the provisions of this
Section shall be deemed to conform to the commercially reasonable standards as
provided in Sections 9-610 and 9-611 of the Uniform Commercial Code as in effect
in the State of Delaware or its equivalent in other jurisdictions;
 
(v) Any laboratory which has possession of any of the Collateral is hereby
constituted and appointed by Borrowers as pledgeholder for Lender and Lender may
authorize each such pledgeholder to sell all or any portion of the Collateral
upon the order and direction of Lender, and Borrowers hereby waive any and all
claims for damages, or otherwise, for any action taken by such pledgeholder.
Pursuant to this subsection, Lender, Borrowers and Laboratory shall enter into
the Laboratory Access Letters;
 

 
38

--------------------------------------------------------------------------------

 



 
(vi) Lender shall be entitled to the appointment of a receiver to take
possession of all or any portion of the Collateral and to exercise such powers
as the court shall confer upon the receiver, and Borrowers, to the fullest
extent permitted by law, hereby waive notice and the right to receive notice of
any application by Lender for such appointment; provided, however, that Lender
shall endeavor to send Borrowers a courtesy notice of such application although
the failure to send such notice shall not affect Lender’s rights under this
section or elsewhere hereunder and provided further that, notwithstanding any
such application or appointment, Lender shall be entitled to apply, without
notice to Borrowers, any cash or cash items constituting Collateral in the
possession of Lender to payment of Borrowers’ Obligations;
 
(vii) Upon any sale of any item of Collateral by Lender hereunder (whether by
virtue of the Power of Sale herein granted, pursuant to judicial process or
otherwise), the receipt of Lender or the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of such item or items of
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to Lender or
such officer or be answerable in any way for the misapplication or
nonapplication thereof;
 
(viii) Lender is hereby authorized at any time and from time to time, without
notice to Borrowers (any such notice being expressly waived by Borrowers), to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held, including any certificate of deposit,
and any other Indebtedness at any time owing by Lender to or for the credit or
the account of Borrowers against any and all of the then due (including, but not
limited to those due by reason of acceleration) Obligations of Borrowers now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not Lender shall have made any demand under this Agreement or any
other Loan Document. Lender agrees to promptly notify Borrowers after any such
setoff and application made by it. The rights of Lender under this subsection
are in addition to all other rights and remedies (including, without limitation,
other rights of setoff) which Lender may have; and/or
 
(ix) Lender may, at its option, accelerate the maturity of any outstanding Loans
and all interest thereon.
 
10.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds of the sale of Collateral by Lender hereunder, and all
other monies received by Lender pursuant to the terms of this Agreement (whether
through the exercise by Lender of its rights of collection or otherwise),
including, without limitation, any awards or other amounts payable upon any
condemnation or taking by eminent domain, shall be applied, as promptly as is
practicable after the receipt thereof by Lender, as follows:
 

 
39

--------------------------------------------------------------------------------

 



 
FIRST: to the equal and ratable payment of all reasonable fees, costs and
expenses incurred by Lender or any custodian or nominee appointed hereunder
which are payable by Borrowers hereunder, if any, if not previously paid by
Borrowers, and all reasonable costs and expenses incurred by Lender in
connection with any sale of Collateral, including, but not limited to, the
expenses of taking, advertising, processing, preparing and storing the
Collateral to be sold, all court costs and fees and expenses of outside counsel
to Lender in connection therewith, and to the payment of all amounts for which
Lender is entitled to indemnification hereunder and all Loans made by Lender
hereunder to the account of Borrowers and the payment of all reasonable costs
and expenses paid or incurred by Lender in connection with the exercise of any
right or remedy hereunder, to the extent that such advances, costs and expenses
shall not theretofore have been reimbursed to Lender by Borrowers;
 
SECOND: to the payment to Lender of the interest then due and payable on the
Loans;
 
THIRD: to the payment to Lender of the Repayment Amount then due and payable on
the Loans; and
 
FOURTH: to the payment to Lender of any other amount owing to Lender under this
Agreement and any other Loan Document.
 
SECTION 11. MISCELLANEOUS
 
11.1 Survival of Warranties. All covenants, agreements, representations and
warranties made under this Agreement or in any of the other Loan Documents shall
survive the execution and delivery of this Agreement and the making of the Loans
hereunder, and shall continue in full force and effect until the full and final
payment and performance of all of the Obligations of Borrowers to Lender under
this Agreement and all of the other Loan Documents.
 
11.2 Appointment of Agents. Lender shall have the right to appoint or constitute
one or more Persons to act as Lender’s agent in exercising any of Lender’s
rights hereunder whenever Lender shall deem it necessary or desirable to do so;
provided, however, that such appointment shall not increase Borrowers’
Obligations hereunder except to the extent: (a) such agent is required to
enforce or protect Lender’s rights hereunder, or (b) the acts of the agent if
undertaken directly by Lender would have resulted in an increase in Borrowers’
Obligations hereunder.
 
11.3 Failure or Delay Not Waiver. No failure or delay on the part of Lender in
the exercise of any power, right, remedy or privilege under this Agreement or
any of the other Loan Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right, remedy or privilege
preclude any other or further exercise thereof or of any other right, power,
remedy or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available.
 
11.4 Modification. This Agreement and each of the other Loan Documents shall
constitute the entire agreement between the parties thereto with respect to the
matters set forth therein and may not be amended, waived or modified in any
manner without the written consent of Lender and Borrowers.
 
11.5 Notices. Any notice, consent or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally,
telecopied or sent by certified, registered or express mail or overnight courier
service, postage prepaid, and shall be deemed given when delivered to the
addresses, as follows:
 

 
40

--------------------------------------------------------------------------------

 



 
To Borrowers:
Gener8Xion Entertainment Inc.
3400 Cahuenga Blvd. West
Los Angeles, California 90068
Attention: Matthew Crouch
Fax No.: (323) 874 -5888
And
One Night With The King, Inc
3400 Cahuenga Blvd. West
Los Angeles, California 90068
Attention: Rich Cook
Fax No.: (323) 874 -5888
   
With a Copy to:
Richard P. Towne
Law Offices
3400 Cahuenga Blvd. West
Los Angeles, California 90068
Attention: Richard P. Towne, Esq.
Fax No.: (323) 874-4045
   
To HDEM:
If via mail or fax:
 
Hope, Direction and Encouragement Ministries
P.O. Box 3355
Pineville, Louisiana 71360
Attention: Tommy Tenney
Fax No.: (318) 619-9539
 
If via overnight courier:
 
Hope Direction and Encouragement Ministries, Inc.
602 Main Street
Pineville, Louisiana 71360
   
With a Copy to:
Winters, King & Associates, Inc.
2448 East 81st Street, Suite 5900
Tulsa, Oklahoma 74137-4259
Attention: Thomas Winters, Esq.
Fax No.: (918) 491-6297
   
To Lender:
Windfall Financial LLC
1110 Brickell Avenue
Suite 310
Miami, Florida 33131
Attention: Nelson Slosbergas, Esq.
Fax No.: (305) 374-2855

 
 
41

--------------------------------------------------------------------------------

 

   
With a Copy to:
Katten Muchin Rosenman LLP
2029 Century Park East, Suite 2600
Los Angeles, California 90067-3012
Attn. John C. McBride, Esq.
Fax No.: (310) 712-4471



 
11.6 Severability. In case any provision of this Agreement or of any other Loan
Document shall be invalid, illegal or unenforceable in any jurisdiction then, as
to such jurisdiction only, such provision shall, to the minimum extent of such
prohibition or unenforceability, be deemed severed from the remainder of such
agreement, and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
11.7 Applicable Law. This Agreement, the other Loan Documents and all other
agreements, documents and instruments provided for therein and the rights and
obligations of the parties thereto shall be governed by and construed and
enforced in accordance with, the laws of the State of Delaware.
 
11.8 Service of Process. Each of the parties to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
11.5 hereof. In addition, (i) ONWK hereby irrevocably designates and appoints
Richard P. Towne, Esq., with an address at 3400 Cahuenga Boulevard West, Los
Angeles, California 90068 as their agent for service of process in California;
(ii) GNXE hereby irrevocably designates and appoints William Barnett, Esq., with
an address at c/o Stone, Rosenblatt & Cha, PLC, 21550 Oxnard Street, Suite 200,
Woodland Hills, California 91367 as their agent of service of process in
California; and (iii) Borrowers hereby irrevocably designate and appoint
Paracorp, Incorporated with an address at 40 East E Division Street, Suite A,
Dover, Delaware 19901 as their agent for service of process in Delaware
(collectively, the “Process Agents”) to accept legal process on behalf of
Borrowers relating to any complaint, legal filing or response, or similar notice
with respect to any claim or dispute arising out of or relating to this
Agreement or any other Loan Document. Borrowers acknowledge and agree that
Lender is relying upon Borrowers’ agreement to so designate and appoint the
Process Agents on behalf of Borrowers before entering into this Agreement and
establishing the terms herein and Borrowers agree that it is in the parties,
mutual interests to establish a means in which their disputes may be more
expeditiously resolved in Los Angeles, California as provided below. Borrowers
will not change or terminate the Process Agents without the written consent of
Lender. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
11.9 WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
AGREEMENT IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF
OR THEREOF AND FOR ANY COUNTERCLAIM THEREIN.
 

 
42

--------------------------------------------------------------------------------

 



 
11.10 Assignability. Lender may assign any or all of its rights or obligations
hereunder or any interest herein without the consent of Borrowers, so long as
Lender remains primarily liable for its obligations hereunder. Borrowers may not
assign any of their rights or obligations hereunder or any interest herein, or
in or under any Loan Document, without the prior written consent of Lender and
any purported assignment by a Borrower shall be void and of no force or effect.
This Agreement shall be binding upon the parties hereto and their respective
successors and assigns, and shall inure to the benefit of the parties hereto and
the successors and assigns of Lender.
 
11.11 Costs. If Lender incurs any out-of-pocket expenses in connection with
administering or enforcing this Agreement, or any other Loan Document, or if
Lender takes collection action under this Agreement or any other Loan Agreement,
it is entitled to costs and reasonable outside attorneys’ fees.
 
11.12 Attorneys’ Fees. In the event of an arbitration proceeding with respect to
this Agreement, the prevailing party is entitled to recover costs and reasonable
outside attorneys’ fees incurred in connection with the proceeding, as
determined by the arbitrator.
 
11.13 One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:
 
(a) represent the sum of the understandings and agreements between Lender and
Borrowers concerning the Loans;
 
(b) replace any prior oral or written agreements between Lender and Borrowers
concerning the Loans; and
 
(c) are intended by Lender and Borrowers as the final, complete and exclusive
statement of the terms agreed to by them.
 
In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.
 
11.14 Arbitration of Disputes. The parties agree that any dispute relating to
this Agreement shall be resolved by binding arbitration with a single arbitrator
(experienced in the entertainment industry) to be selected by mutual agreement
of the parties, under arbitration rules of the American Arbitration Association,
in Los Angeles, California, and that any arbitration award (including
reimbursement of reasonable legal fees and costs) may be entered for judgment in
Los Angeles County Superior Court.
 

 
43

--------------------------------------------------------------------------------

 



 
11.15 Counterparts. This Agreement and the other Loan Documents may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument, respectively. Executed copies of the
signature pages of this Agreement sent by facsimile or transmitted
electronically in either Tagged Image Format Files (“TIFF”) or Portable Document
Format (“PDF”) shall be treated as originals, fully binding and with full legal
force and effect, and the parties waive any rights they may have to object to
such treatment. Any party delivering an executed counterpart of this Agreement
by facsimile, TIFF or PDF also shall deliver a manually executed counterpart of
this Agreement but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.
 
11.16 Section Headings. The various headings used in this Agreement are inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.
 
11.17 Further Assurances. At any time or from time to time upon the request of
Lender, Borrowers will duly execute and deliver, or cause to be executed and
delivered, at the cost and expense of Borrowers, such further documents and do
such other acts and things as Lender may reasonably request in order to effect
fully the purposes of this Agreement and the other Loan Documents and to provide
for the payment and performance of the Obligations of Borrowers in accordance
with the terms of this Agreement and the other Loan Documents.
 
11.18 Further Documents. Each of the parties hereto shall execute such further
documents, not inconsistent herewith, as may be necessary to effectuate the
terms and provisions hereof.
 
[SIGNATURES ON FOLLOWING PAGE]
 

 
44

--------------------------------------------------------------------------------

 

WITNESS the due execution hereof as of the date first above written.
 


 

 
GENER8XION ENTERTAINMENT, INC.
     
By: _________________________________
Its:  _________________________________
     
ONE NIGHT WITH THE KING, INC.
 
 
By: _________________________________
Its:  _________________________________    
     
WINDFALL FINANCIAL LLC
     
By: _________________________________
Its:  _________________________________
     
HOPE, DIRECTION AND ENCOURAGEMENT MINISTRIES, INC.
     
By: _________________________________
Its:  _________________________________



 

 
45

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS
 


 
EXHIBIT A
TBN Agreement
EXHIBIT B
Production and Distribution Agreement
EXHIBIT C
Worldwide Distribution Agreement
EXHIBIT D
Form of Borrowing Certificate
EXHIBIT E
Form of Copyright Mortgage and Assignment
EXHIBIT F
Form of Copyright Mortgage and Assignment
EXHIBIT G
Form of Copyright Mortgage and Assignment
EXHIBIT H
Form of Copyright Mortgage and Assignment
EXHIBIT I
Form of Copyright Mortgage and Assignment
EXHIBIT J
Form of Copyright Mortgage and Assignment
EXHIBIT K
Form of Laboratory Access Letter
EXHIBIT L
Form of Notice of Irrevocable Authority and
 
Direction to Pay
EXHIBIT M
Notice to Insurer
EXHIBIT N
Form of P&A Subordination Agreement
EXHIBIT O
Form of Escrow Agreement - Collection Account
EXHIBIT P
Form of Escrow Agreement - Disbursement Account
EXHIBIT Q
Form of Russian Distribution Agreement
EXHIBIT R
Form of Opinion of Special Counsel to Borrowers
EXHIBIT S
Form of Opinion of Counsel to GNXE
EXHIBIT T
Form of Opinion of Counsel to ONWK
EXHIBIT U
Form of Secured Promissory Note
EXHIBIT V
Form of Additional P&A Commitment Secured Promissory Note
EXHIBIT W
Form of Power of Sale


 
46

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES


 
SCHEDULE 1.
Approved Budget
SCHEDULE 2.
Approved Distribution Plan
SCHEDULE 3.
Chain of Title Documents
SCHEDULE 4.
P&A Designee Fees


 
47

--------------------------------------------------------------------------------

 














 